 1 SHEPPARD, MULLIN, RICHTER &                               Richard A. Lapping (SBN: 107496)
     HAMPTON LLP                                             TRODELLA & LAPPING LLP
 2      A Limited Liability Partnership                      540 Pacific Avenue
        Including Professional Corporations                  San Francisco, CA 94133
 3   ORI KATZ, Cal. Bar No. 209561                           Telephone:    (415) 399-1015
     J. BARRETT MARUM, Cal. Bar No. 228628                   Facsimile:    (415) 651-9004
 4   MATT KLINGER, Cal. Bar No. 307362                       Email: Rich@TrodellaLapping.com
     GIANNA SEGRETTI, Cal. Bar No. 323645
 5   Four Embarcadero Center, 17th Floor                     Conflicts Counsel for Original Debtors and
     San Francisco, California 94111-4109                    Proposed Conflicts Counsel for the LLC/LP
 6   Telephone:     415.434.9100                             Debtors
     Facsimile:     415.434.3947
 7   Email:         okatz@sheppardmullin.com
                    bmarum@sheppardmullin.com
 8                  mklinger@sheppardmullin.com
                    gsegretti@sheppardmullin.com
 9
   Counsel for the Original Debtors and
                                           1
10 Proposed Counsel for the LLC/LP Debtors
                             UNITED STATES BANKRUPTCY COURT
11
                  NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
12
     In re                                                   Case No. 20-30604
13                                                           (Jointly Administered with Case No. 20-
   PROFESSIONAL FINANCIAL                                    30579)
14 INVESTORS, INC., a California corporation,
   et al.,                                                   (Joint Administration Requested with Case
15                                                           Nos. 20-30908, 20-30909, 20-30910, 20-
                       Debtors.                              30911, 20-30912, 20-30913, 20-30914, 20-
16                                                           30915, 20-30916, 20-30917, 20-30919, 20-
                                                             30920, 20-30922, 20-30923, 20-30924, 20-
17                                                           30925, 20-30927, 20-30928, 20-30929, 20-
                                                             30930, 20-30934, 20-30935, 20-30936, 20-
18                                                           30937, 20-30938, 20-30939, 20-30940, 20-
                                                             30941, 20-30942)
19                                                           Chapter 11
20                                                           EMERGENCY MOTION FOR ORDER
                                                             AUTHORIZING THE LLC/LP DEBTORS
21                                                           TO USE CASH COLLATERAL
22                                                           [Hearing Requested on Shortened Time]
23                                                           Date:      TBD
                                                             Time:      TBD
24                                                           Judge:     Hannah L. Blumenstiel
                                                             Place:   Telephonic/Video Appearances Only
25                                                                    450 Golden Gate Avenue
                                                                       16th Floor, Courtroom 19
26                                                                    San Francisco, CA 94102

27
     1
28    Professional Financial Investors, Inc. and Professional Investors Security Fund, Inc., are referred to herein
     as the “Original Debtors”). The term “LLC/LP Debtors” is defined further below in this Motion.
     SMRH:4834-5740-3603.5
Case: 20-30604         Doc# 296     Filed: 12/16/20      Entered: 12/16/20 16:47:46           Page 173ZL-319169
                                                                                                     of
                                                37
 1                                                 TABLE OF CONTENTS
                                                                                                                                  Page
 2
 3 I. INTRODUCTION .............................................................................................................. 1
 4 SUMMARY OF RELIEF REQUESTED.............................................................................. 2
 5 II. CERTIFICATION ............................................................................................................ 1
 6 III. STATEMENT OF FACTS .............................................................................................. 1
 7             A.        The Background of the LLC/LP Debtors ........................................................ 1
 8             B.        LLC/LP Debtor’s Properties and Secured Prepetition Indebtedness. ............. 2
 9             C.        The LLC/LP Debtors’ Immediate Need for Cash Collateral .......................... 3
10 IV. THE PROPOSED USE OF CASH COLLATERAL ...................................................... 4
11 V. ARGUMENT .................................................................................................................... 4
12                       1.        The Proposed Use of Cash Collateral is Warranted and Should
                                   be Approved ......................................................................................... 4
13
                         2.        The Proposed Adequate Protection Should be Approved .................... 5
14
      VI. NEED FOR EMERGENCY RELIEF ............................................................................. 7
15
      VII. REQUEST FOR WAIVER OF ANY APPLICABLE STAY ....................................... 7
16
      VIII. CONCLUSION ............................................................................................................. 8
17
18
19
20
21
22
23
24
25
26
27
28
      SMRH:4834-5740-3603.5
                                                                    -i-
Case: 20-30604           Doc# 296         Filed: 12/16/20           Entered: 12/16/20 16:47:46                   Page 273ZL-319169
                                                                                                                        of
                                                      37
 1                                               TABLE OF AUTHORITIES
 2                                                                                                                        Page(s)
 3 Cases
 4 Chrysler Credit Corp. v. George Ruggiere Chrysler-Plymouth, Inc. (In re
      George Ruggiere Chrysler-Plymouth, Inc.)
 5    727 F.2d 1017 (11th Cir. 1984) ........................................................................................ 5
 6 In re Martin
 7     761 F.2d 472 (8th Cir. 1985) ............................................................................................ 6

 8 MBank Dallas, N.A. v. O’Connor (In re O’Connor)
       808 F.2d 1393 (10th Cir. 1987) .................................................................................... 5, 6
 9
   In re Mickler
10
       9 B.R. 121 (Bankr. M.D. Fla. 1981) ................................................................................ 5
11
   In re Shaw Indus., Inc.
12     300 B R. 861 (Bankr. W.D. Pa. 2003) ............................................................................. 6
13 In re Swedeland Dev. Group, Inc.
14     16 F.3d 552 (3d Cir. 1994) ............................................................................................... 6

15 Statutes
16 United States Code Title 11 § 105(a) .................................................................................... 1
17 United States Code Title 11 § 361 ......................................................................................... 1
18
   United States Code Title 11 § 363 ......................................................................................... 1
19
   Bankruptcy Code § 361 ......................................................................................................... 6
20
   Bankruptcy Code § 363(a) ............................................................................................. 1, 4, 5
21
   Bankruptcy Code § 363(c)(2) ............................................................................................ 4, 7
22
23 Bankruptcy Code § 363(e) ................................................................................................. 6, 7
24 Bankruptcy Code § 1107(a) ................................................................................................... 1
25 Bankruptcy Code § 1108 ....................................................................................................... 1
26 Other Authorities
27
   Bankruptcy Rule 4001 ........................................................................................................... 1
28
      SMRH:4834-5740-3603.5
                                                                  -ii-
Case: 20-30604           Doc# 296         Filed: 12/16/20          Entered: 12/16/20 16:47:46                Page 373ZL-319169
                                                                                                                    of
                                                      37
 1 Bankruptcy Rule 4001(b)(1)(B) ............................................................................................ 2
 2 Bankruptcy Rule 4001(b)(2) .................................................................................................. 7
 3 Bankruptcy Rule 4001(b)(2) .................................................................................................. 7
 4
   Bankruptcy Rule 6003 ........................................................................................................... 7
 5
   Bankruptcy Rule 6003 ........................................................................................................... 7
 6
   Bankruptcy Rule 6004(h) ...................................................................................................... 7
 7
 8 Bankruptcy Rule 9024 ........................................................................................................... 1
 9 Court’s Guidelines for Cash Collateral and Financing Motions and
     Stipulations. I ................................................................................................................... 1
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      SMRH:4834-5740-3603.5
                                                                    -iii-
Case: 20-30604            Doc# 296          Filed: 12/16/20          Entered: 12/16/20 16:47:46                  Page 473ZL-319169
                                                                                                                        of
                                                        37
 1                                                   I.
 2                                         INTRODUCTION
 3            Professional Investors Security Fund I, A California Limited Partnership;
 4 Professional Investors Security Fund IV, A California Limited Partnership; Professional
 5 Investors Security Fund VII, A California Limited Partnership; Professional Investors
 6 Security Fund IX, A California Limited Partnership; Professional Investors Security Fund
 7 XII, A California Limited Partnership; Professional Investors Security Fund XIII, A
 8 California Limited Partnership; Professional Investors Security Fund XIV, A California
 9 Limited Partnership; Professional Investors Security Fund XV, A California Limited
10 Partnership; Professional Investors Security Fund XVII, A California Limited Partnership;
11 Professional Investors Security Fund XVIII, A California Limited Partnership (collectively
12 the “LP Debtors”) and Professional Investors 20, LLC; Professional Investors 21, LLC;
13 Professional Investors 22, LLC; Professional Investors 23, LLC (“23 LLC”); Professional
14 Investors 24, LLC; Professional Investors 25, LLC (“25 LLC”); Professional Investors 26,
15 LLC; Professional Investors 27, LLC (“27 LLC”); Professional Investors 29, LLC (“29
16 LLC”); Professional Investors 30, LLC; Professional Investors 32, LLC; Professional
17 Investors 33, LLC; Professional Investors 34, LLC (“34 LLC”); Professional Investors 35,
18 LLC; Professional Investors 36, LLC; Professional Investors 37, LLC; Professional
19 Investors 40, LLC; Professional Investors 41, LLC; Professional Investors 46, LLC (“46
20 LLC” and, collectively, the “LLC Debtors,” and together with the LP Debtors, the
21 “LLC/LP Debtors”), hereby file this motion (the “Motion”), pursuant to sections 105(a),
22 361, and 363 of Title 11 of the United States Code, as amended (“Bankruptcy Code”) and
23 to Rule 4001 of the Federal Rules of Bankruptcy Procedure, as amended (“Bankruptcy
24 Rules”), for entry of an interim and final order, in substantially the form attached to this
25 Motion as Exhibit A: (i) authorizing each LLC/LP Debtor to use funds that may constitute
26 “cash collateral” as defined in Bankruptcy Code section 363(a) (“Cash Collateral”) for
27 payment of costs and expenses incurred in the ordinary course of each LLC/LP Debtor’s
28 business maintaining its real property asset in accordance with the budget (“Budget”)
     SMRH:4834-5740-3603.5
                                                    -1-
Case: 20-30604         Doc# 296   Filed: 12/16/20   Entered: 12/16/20 16:47:46   Page 573ZL-319169
                                                                                        of
                                              37
 1 attached to this Motion as Exhibit B1; (ii) authorizing each LLC/LP Debtor to provide
 2 adequate protection to its respective secured creditors for any diminution in the value of
 3 such creditors’ interest in their collateral; (iii) scheduling a final hearing (“Final Hearing”)
 4 to consider the relief requested in the Motion and approving the form of notice with
 5 respect to the Final Hearing; and (iv) granting related relief. Pursuant to the Emergency
 6 Motion for Order Authorizing LLC/LP Debtors to (I) Maintain Certain Existing Bank
 7 Accounts, (II) Maintain Cash Management System, (III) Continue Performing
 8 Intercompany Transactions, and (IV) Certain Related Relief (the “Cash Management
 9 Motion”), filed by the LLC/LP Debtors concurrently herewith, the LLC/LP Debtors seek
10 authority under the circumstances set forth in such motion, to use Cash Collateral to make
11 certain limited “Intercompany Transfers” (as defined in the Cash Management Motion) to
12 facilitate the LLC/LP Debtors’ payment of insurance premiums, utilities, and other
13 operating expenses.2
14                                 SUMMARY OF RELIEF REQUESTED
15            In accordance with Bankruptcy Rule 4001(b)(1)(B), the LLC/LP Debtors provide
16 the following summary of the proposed use of Cash Collateral:
17            A.       Parties with Interest in Cash Collateral: The parties with an interest in the
18 Cash Collateral are each respective LLC/LP Debtor and those bank and investor lenders
19 identified in Exhibit C to this Motion, who hold either a First Lien Mortgage or a Second
20 Lien Mortgage.
21
22
23   1
     The Budget is a consolidated budget covering the Original Debtors, the LLC/LP Debtors, and the twelve
24 (12)  additional limited liability companies that are affiliates of PFI but that are not currently the subject of a
   bankruptcy proceeding. The Budget covers these additional twelve (12) entities because PFI anticipates
25 that they will also be in bankruptcy within the next few months. Each of the LLC/LP Debtors is willing to
   provide an entity-specific budget to any of the Committees or any lender upon request.
26   2
    As set forth in the Cash Collateral Motion, such transactions would be subject to (i) consultation with the
   official and ad hoc creditors’ committees, (ii) written consent of any affected bank lender(s), and (iii) a total
27
   cap on such transactions of $100,000 for the period covered by the LLC/LP Debtors’ then-current cash
28 collateral budget. No Intercompany Transfers are reflected in the Budget attached to this Motion as Exhibit
   B.
     SMRH:4834-5740-3603.5
                                                           -2-
Case: 20-30604         Doc# 296      Filed: 12/16/20       Entered: 12/16/20 16:47:46            Page 673ZL-319169
                                                                                                        of
                                                 37
 1             B.      Use of Cash Collateral: To pay for the services that each respective LLC/LP
 2 Debtor has customarily paid with respect to its specific LLC/LP Debtor Property (as
 3 defined below) to which such Cash Collateral pertains, including payment of taxes
 4 incurred in connection with such LLC/LP Debtor Property, maintaining customary
 5 insurance coverage of such LLC/LP Debtor Property, and payment of other expenses
 6 incurred in each LLC/LP Debtor’s chapter 11 case in accordance with the terms of the
 7 Budget and any orders entered by this Court regarding the use of Cash Collateral. Budget:
 8 Each LLC/LP Debtor’s use of Cash Collateral will be for the purposes of funding the types
 9 and corresponding amounts of itemized expenditures contained in the Budget, subject to (i)
10 a variance of no more than 20 percent on a single line item, and no more than 10 percent in
11 the aggregate and (ii) the LLC/LP Debtors’ entry into “Intercompany Transactions” as
12 defined in and under the terms set forth in the Cash Management Motion.
13             C.      Duration: Initially for a fifteen (15) week period, subject to extension.
14             D.      Adequate Protection Provided: Holders of a valid First Lien Mortgage will
15 be adequately protected by having an equity cushion. In addition, for the benefit of the
16 holders of a valid First Lien Mortgage or Second Lien Mortgage, each LLC/LP Debtor will
17 (i) keep insurance on its respective LLC/LP Debtor Property (as defined below) current
18 and generally maintain its LLC/LP Debtor Property in good condition and keep taxes on
19 such property current when sufficient funds exist to do so and (ii) continue making regular
20 debt service payments to any banks with liens on its LLC/LP Debtor Property.1
21             This motion is based on the discussion below, the Declaration of Michael Hogan in
22 Support of the Early Case Administration Motions by Certain LLC and LP Affiliates of
23 Professional Financial Investors, Inc. filed concurrently with this motion (the “Hogan
24
25
     1
         23 LLC, 25 LLC, 27 LLC, 29 LLC, 34 LLC, and 46 LLC defaulted on the real property taxes each was
26 due to pay as of December 10, 2020. All of the other LLC/LP Debtors are current on their real property
27 taxes as of the date of this Motion. All but seven of the LLC/LP Debtors anticipate they will be able to pay
   their respective real property taxes due in April 2021 and the lenders with valid First Lien Mortgages on
28 such LLC/LP Debtors’ property are protected by significant equity cushions. The LLC/LP Debtors
   anticipate addressing all property tax defaults pursuant to a plan of reorganization.
     SMRH:4834-5740-3603.5
                                                        -3-
Case: 20-30604         Doc# 296     Filed: 12/16/20     Entered: 12/16/20 16:47:46         Page 773ZL-319169
                                                                                                  of
                                                37
 1 Declaration”), the other papers of record in this case and upon such further oral and
 2 documentary evidence as may be presented prior to or at the time of the hearing on the
 3 motion.
 4            The relief requested in this Motion is necessary and appropriate to ensure a smooth
 5 transition of the LLC/LP Debtors into their respective chapter 11 cases, to maintain the
 6 operations of each LLC/LP Debtor Property for the benefit of its tenants, and to maximize
 7 the value of the LLC/LP Debtor Properties, each of which is the key asset of one of the
 8 LLC/LP Debtors. If each LLC/LP Debtor is not allowed to use its respective Cash
 9 Collateral, its ability to maintain and deliver the services it customarily provides to its
10 respective LLC/LP Debtor Property would diminish or cease, the tenants at such LLC/LP
11 Debtor Property would suffer, and the value of such LLC/LP Debtor Property would be
12 significantly reduced.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     SMRH:4834-5740-3603.5
                                                    -4-
Case: 20-30604         Doc# 296   Filed: 12/16/20   Entered: 12/16/20 16:47:46    Page 873ZL-319169
                                                                                         of
                                              37
 1                                                    II.
 2                                         CERTIFICATION
 3            The undersigned proposed counsel for each of the LLC/LP Debtors has read the
 4 Motion. To the best of my knowledge, information, and belief, formed after reasonable
 5 inquiry, and except as identified herein, the terms and relief sought in the Motion are in
 6 conformity with the Court’s Guidelines for Cash Collateral and Financing Motions and
 7 Stipulations. I understand and have advised the LLC/LP Debtors that the Court may grant
 8 appropriate relief under Bankruptcy Rule 9024 if the Court determines that a material
 9 element of the Motion was not adequate disclosed in the Introductory Statement.
10 Dated: December 16, 2020
11                                      SHEPPARD MULLIN RICHTER & HAMPTON LLP
12
                                        By                       /s/ J. Barrett Marum
13                                                                     ORI KATZ
                                                               J. BARRETT MARUM
14                                                                MATT KLINGER
                                                                GIANNA SEGRETTI
15
                                                      Counsel for Original Debtors and Proposed
16                                                          Counsel for LLC/LP Debtors
17
18
     Dated: December 16, 2020
19
                                        TRODELLA & LAPPING LLP
20
21                                      By                     /s/ Richard A. Lapping
                                                              RICHARD A. LAPPING
22
                                                       Conflicts Counsel for Original Debtors and
23                                                  Proposed Conflicts Counsel for LLC/LP Debtors
24
25
26
27
28
     SMRH:4834-5740-3603.5
                                                     -1-
Case: 20-30604         Doc# 296   Filed: 12/16/20    Entered: 12/16/20 16:47:46   Page 973ZL-319169
                                                                                         of
                                              37
  1                                                       III.
  2                                        STATEMENT OF FACTS
  3 A.         The Background of the LLC/LP Debtors
  4             Professional Financial Investors, Inc. (“PFI”) has an equity interest ranging from
  5 30% to 40% in each of the LLCs and is also the general manager of each of the LLCs.5
  6 PFI has a general partner interest in each of the LPs and owns the vast majority of interests
  7 in the LPs.
  8            On July 26, 2020 PFI filed a voluntary chapter 11 petition commencing Case No.
  9 20-30604 (the “PFI Case”) before this Court.
 10            On October 6, 2020, this Court entered its final order approving the Original
 11 Debtors’ emergency motion for order authorizing the use of cash collateral as Dkt. No.
 12 178.
 13            On November 20, 2020, PFI filed an involuntary chapter 11 petition against each of
 14 the LLC/LP Debtors. On December 4, 2020, this Court entered an order for relief against
 15 each the LLC/LP Debtors.
 16            Each of the LLC/LP Debtors continues to operate its respective business as a debtor
 17 in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On August
 18 19, 2020, the Office of the United States Trustee appointed an Official Committee of
 19 Unsecured Creditors in the jointly-administered bankruptcy cases of PFI and PISF.
 20 Meanwhile, investors in the LLCs have formed an Ad Hoc Committee of LLC Members
 21 and noteholders with a deed of trust on properties owned by the Original Debtors or the
 22 LLC/LP Debtors have formed an Ad Hoc Committee of DOT Noteholders. The Office of
 23 the United States Trustee has not appointed an Official Committee of Unsecured Creditors
 24 in any of the LLC/LP Debtors’ bankruptcy cases.
 25
 26
      5
      PFI has an equity interest and is also the general manager in twelve other limited liability companies
 27
    besides the LLCs, which twelve are not yet in bankruptcy. PFI anticipates that these twelve other limited
 28 liability companies will eventually be in bankruptcy and will seek relief very similar to the relief sought in
    this Motion.
      SMRH:4834-5740-3603.5
                                                          -1-
Case: 20-30604         Doc# 296     Filed: 12/16/20       Entered: 12/16/20 16:47:46          Page 1073ZL-319169
                                                                                                       of
                                                 37
  1 B.         LLC/LP Debtor’s Properties and Secured Prepetition Indebtedness.
  2            Each LLC/LP Debtor either directly owns in fee simple or has an interest as a tenant
  3 in common in a certain real property location located in Marin or Sonoma County,
  4 California (each an “LLC/LP Debtor Property” and, collectively, the “LLC/LP Debtor
  5 Properties”). Each LLC/LP Debtor Real Property is either an apartment building or office
  6 park.
  7            PFI serves as the property manager of the LLC/LP Debtor Properties, collecting
  8 rents from the tenants of each of the LLC/LP Debtor Properties and using the rents
  9 collected from each such property to pay for mortgage costs, certain utilities, insurance
 10 coverage, and other costs related to that property. In early July 2020, PFI obtained broker
 11 opinions of value for each of the LLC/LP Debtor Properties, which gave an aggregate
 12 value to LLC/LP Debtor Properties of approximately $316 million.
 13            Each LLC and LP has its own operating account that is exclusively used for
 14 receiving rent payments and paying expenses related to its respective LLC/LP Debtor
 15 Property (each an “LLC/LP Debtor Operating Account” and, collectively the “LLC/LP
 16 Debtor Operating Accounts”).
 17            All of the LLC/LP Debtor Properties are subject to a first lien mortgage in favor of
 18 a bank or investor (each a “First Lien Mortgage” and, collectively, the “First Lien
 19 Mortgages”). In addition, approximately ten of the LLC/LP Debtor Properties are also
 20 subject to a second lien mortgage (each a “Second Lien Mortgage” and, collectively, the
 21 “Second Lien Mortgages”) in favor of investors. The LLC/LP Debtors estimate that, as of
 22 June 30, 2020, (i) the aggregate total of outstanding principal secured by the First Lien
 23 Mortgages was approximately $180 million and (ii) the aggregate total of outstanding
 24 principal secured by the Second Lien Mortgages was approximately $68 million.
 25            Attached as Exhibit D to this Motion is a list of the LLC/LP Debtor Properties that
 26 identifies (i) the value of each such property, (ii) the total outstanding principal secured by
 27 a First Lien Mortgage on each such property and monthly payment, (iii) the total
 28 outstanding principal secured by any Second Lien Mortgage on each such property and
      SMRH:4834-5740-3603.5
                                                    -2-
Case: 20-30604         Doc# 296   Filed: 12/16/20   Entered: 12/16/20 16:47:46    Page 1173ZL-319169
                                                                                           of
                                               37
  1 monthly payment, and (iv) the net equity in each LLC/LP Debtor Property after accounting
  2 for the amount of the First Lien Mortgage and any Second Lien Mortgage on each such
  3 property.6
  4 C.         The LLC/LP Debtors’ Immediate Need for Cash Collateral
  5            Each LLC/LP Debtor Property is the primary asset of its respective LLC or LP
  6 owner. The only Cash Collateral at issue in these Bankruptcy Cases are rent proceeds
  7 received from tenants at each LLC/LP Debtor Property. Each LLC/LP Debtor has an
  8 immediate need for access to its Cash Collateral. If it does not obtain swift authorization
  9 to use the Cash Collateral, each LLC/LP Debtor, its respective LLC/LP Debtor Property,
 10 and its commercial or residential tenants at such property, will suffer immediate and
 11 irreparable harm. Without the use of the Cash Collateral, each LLC/LP Debtor will not
 12 have the liquidity to continue to pay for expenses related to maintaining and preserving its
 13 respective LLC/LP Debtor Property. If each LLC/LP Debtor is not permitted to use its
 14 Cash Collateral to pay these critical expenditures, its LLC/LP Debtor Property will
 15 deteriorate and the residential or commercial tenants at such property will suffer. The
 16 preservation of each LLC/LP Debtor’s ability to maintain its respective LLC/LP Debtor
 17 Property depends heavily upon the expeditious approval of each LLC/LP Debtor’s use of
 18 Cash Collateral for general working capital purposes. Absent this Court’s approval of the
 19 interim relief sought herein, each LLC/LP Debtor faces a substantial risk of severe
 20 disruption to its ability to maintain its respective LLC/LP Debtor Property and resulting
 21 irreparable damage to its relationships with tenants, employees, and vendors, and further
 22 damage to its reputation in the industry and marketplace, all of which would diminish the
 23 value of its assets.
 24
 25
 26
      6
      Exhibit D also identifies this information for the properties owned by each of the twelve (12) limited
 27
    liability companies that are affiliates of PFI but that are not currently the subject of a bankruptcy
 28 proceeding, with such entities and properties marked in orange. Exhibit D covers these additional twelve
    (12) entities because PFI anticipates that they will also be in bankruptcy within the next few months.
      SMRH:4834-5740-3603.5
                                                       -3-
Case: 20-30604         Doc# 296    Filed: 12/16/20     Entered: 12/16/20 16:47:46         Page 1273ZL-319169
                                                                                                   of
                                                37
  1                                                  IV.
  2                           THE PROPOSED USE OF CASH COLLATERAL
  3            The LLC/LP Debtors request authority to use the Cash Collateral in accordance
  4 with the Budget. Each LLC/LP Debtor does not have available sources of working capital
  5 and financing to carry on paying the customary expenses its pays for its respective LLC/LP
  6 Debtor Property without the use of Cash Collateral. To maintain normal operations at each
  7 LLC/LP Debtor and its respective LLC/LP Debtor Property, and to otherwise operate in
  8 chapter 11 in a manner consistent with its ordinary course practices, each LLC/LP Debtor
  9 must have access to cash that is encumbered by the liens of secured lenders. By way of
 10 this Motion, the LLC/LP Debtors propose using the Cash Collateral to pay for the services
 11 that it has customarily paid with respect to its respective LLC/LP Debtor Property,
 12 including payment of taxes incurred in connection with such property, maintaining
 13 customary insurance coverage of such property, and payment of other expenses incurred
 14 by in the Chapter 11 case in accordance with the terms of the Budget and any order
 15 approving the use of Cash Collateral.
 16                                                  V.
 17                                            ARGUMENT
 18 1.         The Proposed Use of Cash Collateral is Warranted and Should be Approved
 19            Pursuant to Section 363(c)(2) of the Bankruptcy Code, "[t]he trustee may not use
 20 . . . cash collateral . . . unless (A) each entity that has an interest in such cash collateral
 21 consents or (B) the court, after notice and a hearing, authorizes such use . . . in accordance
 22 with the provisions of this section." 11 U.S.C. § 363(c)(2). Section 363(a) defines "cash
 23 collateral" as follows:
 24            [C]ash, negotiable instruments, documents of title, securities, deposit
               accounts, or other cash equivalents whenever acquired in which the estate
 25            and an entity other than the estate have an interest and includes the proceeds,
               products, offspring, rents, or profits of property and the fees, charges,
 26            accounts or other payments for the use or occupancy of rooms and other
               public facilities in hotels, motels, or other lodging properties subject to a
 27            security interest as provided in section 552(b) of this title, whether existing
               before or after the commencement of a case under this title.
 28
      SMRH:4834-5740-3603.5
                                                    -4-
Case: 20-30604         Doc# 296   Filed: 12/16/20   Entered: 12/16/20 16:47:46       Page 1373ZL-319169
                                                                                              of
                                               37
  1 11 U.S.C. § 363(a).
  2            It is universally acknowledged that a debtor's cash "is the life's blood of the
  3 business," and the bankruptcy court must ensure that such life's blood "is available for use
  4 even if to a limited extent." In re Mickler, 9 B.R. 121, 123 (Bankr. M.D. Fla. 1981).
  5 Courts repeatedly have recognized that use of cash collateral is appropriate where
  6 necessary, as it is here, to preserve a debtor's ability to reorganize and thus maximize the
  7 value of an estate. See, e.g., MBank Dallas, N.A. v. O'Connor (In re O'Connor), 808 F.2d
  8 1393, 1398 (10th Cir. 1987) (permitting debtor to use cash collateral to expand operations
  9 after finding there was not a significant risk that secured creditor's interest would
 10 diminish); Chrysler Credit Corp. v. George Ruggiere Chrysler-Plymouth, Inc. (In re
 11 George Ruggiere Chrysler-Plymouth, Inc.), 727 F.2d 1017, 1019 (11th Cir. 1984)
 12 (allowing use of cash collateral and stating that "[w]ithout the availability of cash to meet
 13 daily operating expenses such as rent, payroll, utilities, etc., the congressional policy
 14 favoring rehabilitation over economic failure would be frustrated.").
 15            Absent the use of the Cash Collateral, the LLC/LP Debtors will not have access to
 16 sufficient working capital and financing to continue operating their respective LLC/LP
 17 Debtor Property and to administer and preserve the value of such property. Each LLC/LP
 18 Debtor needs to continue to use its Cash Collateral to, among other things, finance the
 19 operations that it historically has paid for with respect to its LLC/LP Debtor Property,
 20 maintain business relationships with the vendors that provide services to such property,
 21 and keep the property taxes at such property current. Without the use of Cash Collateral,
 22 the continued operation of each LLC/LP Debtor Property may not be possible, and serious
 23 and irreparable harm to the tenants at those locations, the LLC/LP Debtors, their estates
 24 and their creditors would likely occur. This result would jeopardize the possibility for a
 25 successful reorganization and conflict with the rehabilitative purpose of chapter 11.
 26 Consequently, the use of Cash Collateral is critical to preserve and maintain the value of
 27 the LLC/LP Debtor Properties.
 28 2.         The Proposed Adequate Protection Should be Approved
      SMRH:4834-5740-3603.5
                                                     -5-
Case: 20-30604         Doc# 296   Filed: 12/16/20    Entered: 12/16/20 16:47:46      Page 1473ZL-319169
                                                                                              of
                                               37
  1            Section 363(e) of the Bankruptcy Code provides that, "on request of an entity that
  2 has an interest in property used . . . or proposed to be used . . . by [a debtor in possession],
  3 the court, with or without a hearing, shall prohibit or condition such use . . . as is necessary
  4 to provide adequate protection of such interest." 11 U.S.C. § 363(e). What constitutes
  5 adequate protection is decided on a case-by-case basis. See In re O'Connor, 808 F.2d
  6 1393, 1396 (10th Cir. 1987); In re Martin, 761 F.2d 472 (8th Cir. 1985); In re Shaw
  7 Indus., Inc., 300 B R. 861, 865 (Bankr. W.D. Pa. 2003). By providing adequate protection,
  8 the goal is to protect a secured creditor from diminution in the value of its interest in the
  9 particular collateral during the period of use. See In re Swedeland Dev. Group, Inc., 16
 10 F.3d 552, 564 (3d Cir. 1994) ("The whole purpose of adequate protection for a creditor is
 11 to insure that the creditor receives the value for which he bargained prebankruptcy.")
 12 (internal citations omitted).
 13            Section 361 of the Bankruptcy Code sets forth non-exclusive examples of adequate
 14 protection, which include periodic cash payments, additional liens, and replacement liens.
 15 11 U.S.C. § 361. Here, the adequate protection that is proposed to be provided to the
 16 holders of a valid First Lien Mortgage or Second Lien Mortgage is protection against risks
 17 that might adversely affect the value of the LLC/LP Debtor Properties. Each LLC/LP
 18 Debtor intends to keep insurance on its respective LLC/LP Debtor Property current, keep
 19 property taxes on such property current when sufficient funds exist to do so, and continue
 20 to pay for customary services to such property, including service that maintain such
 21 property in good condition. These actions will help preserve the value of each LLC/LP
 22 Debtor Property and the equity cushion that many of the holders of a valid First Lien
 23 Mortgage or Second Lien Mortgage already possess. In addition, each LLC/LP Debtor
 24 proposes making regular debt service payments to any banks with liens on its respective
 25 LLC/LP Debtor Property and, if cash flow permits, to make regular debt service payments
 26 to investors that hold a valid First Lien Mortgage. As such, the LLC/LP Debtors believe
 27 that the proposed forms of adequate protection for the benefit of their secured lenders are
 28
      SMRH:4834-5740-3603.5
                                                    -6-
Case: 20-30604         Doc# 296   Filed: 12/16/20   Entered: 12/16/20 16:47:46    Page 1573ZL-319169
                                                                                           of
                                               37
  1 fair and reasonable and sufficient to satisfy the requirements of sections 363(c)(2) and (e)
  2 of the Bankruptcy Code.
  3                                                 VI.
  4                               NEED FOR EMERGENCY RELIEF
  5            The LLC/LP Debtors respectfully request emergency consideration of this motion
  6 pursuant to Bankruptcy Rule 4001(b)(2). Bankruptcy Rule 4001(b)(2) permits the Court to
  7 conduct an expedited preliminary hearing on this Motion and to grant preliminary relief
  8 “as is necessary to avoid immediate and irreparable harm to the estate pending a final
  9 hearing.” As previously discussed in this motion, without entry of an order granting the
 10 relief requested herein, the LLC/LP Debtors would not be able to continue maintaining the
 11 services and operations – including the collection of rent, payment of insurance costs,
 12 certain utilities, and other expenses necessary to maintain the operation of its respective
 13 LLC/LP Debtor Property - that it customarily has provided to such property. This likely
 14 would create severe hardship for the tenants at the LLC/LP Debtor Properties and
 15 negatively impact the value of such properties, each of which is the primary asset of an
 16 LLC/LP Debtor. Accordingly, the LLC/LP Debtors respectfully submit that they have
 17 satisfied the “immediate and irreparable harm” standard of Bankruptcy Rule 4001(b)(2)
 18 and, therefore, respectfully request that the Court approve the relief requested in this
 19 Motion on an emergency interim basis.
 20                                                 VII.
 21                     REQUEST FOR WAIVER OF ANY APPLICABLE STAY
 22            The LLC/LP Debtors request that the terms of any interim order granting this
 23 Motion become effective immediately to ensure that LLC/LP Debtors will be able to use
 24 the Cash Collateral to pay critical expenses and preserve services. Rule 6004(h) does not
 25 apply to cash collateral orders. To the extent that any other provision imposes a stay, the
 26 LLC/LP Debtors request that it be waived to allow any interim order granting this Motion
 27 to become effective immediately. As explained above and in the Hogan Declaration, the
 28
      SMRH:4834-5740-3603.5
                                                    -7-
Case: 20-30604         Doc# 296   Filed: 12/16/20   Entered: 12/16/20 16:47:46   Page 1673ZL-319169
                                                                                          of
                                               37
  1 relief requested herein is necessary to avoid immediate and irreparable harm to the
  2 LLC/LP Debtor Properties and to the LLC/LP Debtors.
  3                                                 VIII.
  4                                           CONCLUSION
  5            WHEREFORE, the LLC/LP Debtors respectfully requests that the Court enter an
  6 order (1) approving the Motion and granting the LLC/LP Debtors authority to use Cash
  7 Collateral as proposed herein, effective as of December 11, 2020, and (2) granting such
  8 other and further relief as the Court deems appropriate.
  9 Dated: December 16, 2020
 10                                      SHEPPARD MULLIN RICHTER & HAMPTON LLP
 11
                                         By                        /s/ J. Barrett Marum
 12                                                                   ORI KATZ
                                                               J. BARRETT MARUM
 13                                                               MATT KLINGER
                                                                GIANNA SEGRETTI
 14
                                                      Counsel for Original Debtors and Proposed
 15                                                         Counsel for LLC/LP Debtors
 16
 17 Dated: December 16, 2020
 18                                      TRODELLA & LAPPING LLP
 19
                                         By                    /s/ Richard A. Lapping
 20                                                           RICHARD A. LAPPING
 21                                                    Conflicts Counsel for Original Debtors and
                                                    Proposed Conflicts Counsel for LLC/LP Debtors
 22
 23
 24
 25
 26
 27
 28
      SMRH:4834-5740-3603.5
                                                     -8-
Case: 20-30604         Doc# 296   Filed: 12/16/20   Entered: 12/16/20 16:47:46    Page 1773ZL-319169
                                                                                           of
                                               37
  1
  2                                              EXHIBIT A
  3                                UNITED STATES BANKRUPTCY COURT
  4                                NORTHERN DISTRICT OF CALIFORNIA
  5                                     SAN FRANCISCO DIVISION
  6 In re                                                   Case No. 20-30604
                                                            (Jointly Administered with Case No. 20-
  7 PROFESSIONAL FINANCIAL                                  30579)
    INVESTORS, INC., et al.
  8                                                         (Joint Administration Requested with Case
                        Debtors.                            Nos. 20-30908, 20-30909, 20-30910, 20-
  9                                                         30911, 20-30912, 20-30913, 20-30914, 20-
                                                            30915, 20-30916, 20-30917, 20-30919, 20-
 10                                                         30920, 20-30922, 20-30923, 20-30924, 20-
                                                            30925, 20-30927, 20-30928, 20-30929, 20-
 11                                                         30930, 20-30934, 20-30935, 20-30936, 20-
                                                            30937, 20-30938, 20-30939, 20-30940, 20-
 12                                                         30941, 20-30942)
 13                                                         Chapter 11

 14                                                         [PROPOSED] INTERIM ORDER
                                                            APPROVING EMERGENCY MOTION
 15                                                         FOR ORDER AUTHORIZING THE
                                                            USE OF CASH COLLATERAL
 16
                                                            Date:     TBD
 17                                                         Time:     TBD
                                                            Judge:    Hannah L. Blumenstiel
 18                                                         Place:   Telephonic/Video Appearances
                                                                      Only
 19                                                                  450 Golden Gate Avenue
                                                                     16th Floor, Courtroom 19
 20                                                                   San Francisco, CA 94102
 21
 22            The Emergency Motion for Order Authorizing the Use of Cash Collateral (the
 23 “Motion”), filed on December 16, 2020 as Docket No. __ by Professional Investors
 24 Security Fund I, A California Limited Partnership; Professional Investors Security Fund
 25 IV, A California Limited Partnership; Professional Investors Security Fund VII, A
 26 California Limited Partnership; Professional Investors Security Fund IX, A California
 27 Limited Partnership; Professional Investors Security Fund XII, A California Limited
 28 Partnership; Professional Investors Security Fund XIII, A California Limited Partnership;
      SMRH:4834-5740-3603.5
                                                      -1-
Case: 20-30604         Doc# 296     Filed: 12/16/20   Entered: 12/16/20 16:47:46       Page 1873ZL-319169
                                                                                                of
                                                 37
  1 Professional Investors Security Fund XIV, A California Limited Partnership; Professional
  2 Investors Security Fund XV, A California Limited Partnership; Professional Investors
  3 Security Fund XVII, A California Limited Partnership; Professional Investors Security
  4 Fund XVIII, A California Limited Partnership (collectively the “LP Debtors”) and
  5 Professional Investors 20, LLC; Professional Investors 21, LLC; Professional Investors 22,
  6 LLC; Professional Investors 23, LLC; Professional Investors 24, LLC; Professional
  7 Investors 25, LLC; Professional Investors 26, LLC; Professional Investors 27, LLC;
  8 Professional Investors 29, LLC; Professional Investors 30, LLC; Professional Investors 32,
  9 LLC; Professional Investors 33, LLC; Professional Investors 34, LLC; Professional
 10 Investors 35, LLC; Professional Investors 36, LLC; Professional Investors 37, LLC;
 11 Professional Investors 40, LLC; Professional Investors 41, LLC; Professional Investors 46,
 12 LLC (collectively, the “LLC Debtors,” and together with the LP Debtors, the “LLC/LP
 13 Debtors”), came before the Court for hearing on December __, 2020 at ___ _.m.
 14 Appearances were as noted on the record. Based upon the Court’s review of the Motion,
 15 the declarations and other pleadings filed in support of the Motion, the arguments of
 16 counsel at the hearing on the Motion, and all pleadings and evidence of record in this case,
 17            IT IS HEREBY ORDERED THAT:
 18            1.       The Motion is GRANTED as set forth herein. Capitalized terms not defined
 19 in this Order shall have the meanings given to them in the Motion.
 20            2.       Subject to the terms set forth herein, each LLC/LP Debtor is authorized to
 21 use its Cash Collateral in accordance with the terms of the Motion and as set forth in the
 22 Budget (subject to a variance of no more than twenty percent (20%) on a single line item,
 23 and no more than ten percent (10%) in the aggregate).
 24            3.       Each Monthly Operating Report of each LLC/LP Debtor shall include an
 25 “actual to Budget” reconciliation unless otherwise agreed to by the parties.
 26            4.       In addition to the security interests, liens, rights, equity and other interests
 27 that the holders of a First Lien Mortgage or Second Lien Mortgage have with respect to
 28 their collateral, as adequate protection pursuant to section 363(e) of the Bankruptcy Code,
      SMRH:4834-5740-3603.5
                                                        -2-
Case: 20-30604         Doc# 296     Filed: 12/16/20    Entered: 12/16/20 16:47:46       Page 1973ZL-319169
                                                                                                 of
                                                 37
  1 each LLC/LP Debtor shall (i) keep insurance on its respective LLC/LP Property current
  2 and generally maintain such property in good condition and keep taxes on its respective
  3 LLC/LP Property current when sufficient funds exist to do so and (ii) continue making
  4 regular debt service payments to any banks with a First Lien Mortgage on such property,
  5 including, but not limited to, JPMorgan Chase Bank, Tri Counties Bank, Poppy Bank,
  6 Banner Bank, Pacific Western Bank, First Foundation Bank, HomeStreet Bank, and Five
  7 Star Bank (collectively, the “Banks”).
  8            5.       As additional adequate protection and compensation for the consensual use
  9 of the Cash Collateral by the LLC/LP Debtors in accordance with the Motion, and in
 10 accordance with sections 361 and 363 of the Bankruptcy Code, the Banks shall receive
 11 from the appropriate LLC/LP Debtor quarterly payments of their reasonable and
 12 documented fees and disbursements (whether incurred before or subsequent to the date of
 13 the entry of an order for relief against such LLC/LP Debtor, the “Relief Date”), so long as
 14 the Banks’ status as over-secured creditors under section 506(b) of the Bankruptcy Code
 15 remains unchanged, and provided further that the Banks or their professionals have
 16 complied with the provisions of this paragraph. No later than the 15th day of each month,
 17 each such Bank or professional shall deliver a summary form invoice (which shall include
 18 a summary of the services generally, a summary setting forth each timekeeper and the total
 19 hours and value billed for such timekeeper, and a summary setting forth total expenses by
 20 category but shall not be required to include time entries) to counsel to the LLC/LP
 21 Debtors, each official or ad hoc committee appointed in this case, and the U.S. Trustee (the
 22 “Review Parties”). The Review Parties shall have until the end of the month following the
 23 applicable quarter, commencing with the quarter ending December 31, 2020, to object to
 24 any or all of any invoice by providing email notice to such Bank or professional and the
 25 Review Parties. To the extent that a Bank previously submitted invoices for fees allocated
 26 to any LLC/LP Debtor that were reviewed under the cash collateral order applicable to
 27 Professional Financial Investors, Inc., it need not do so again, and the applicable LLC/LP
 28 Debtor shall pay such previously reviewed fees prior to December 31, 2020. The
      SMRH:4834-5740-3603.5
                                                     -3-
Case: 20-30604         Doc# 296    Filed: 12/16/20   Entered: 12/16/20 16:47:46   Page 2073ZL-319169
                                                                                           of
                                                37
  1 respective LLC/LP Debtor shall pay any invoice that has not been objected to (and the
  2 uncontested portion of any invoice that has been objected to) within five business days of
  3 the objection period as noted above for such invoice. The Bankruptcy Court shall
  4 determine any unresolved objections regarding such invoices, after notice and a hearing.
  5 Any Bank that fails to comply with this paragraph may submit its monthly invoices but
  6 review and payment shall be deferred to the end of the following calendar quarter.
  7 Notwithstanding the foregoing, the LLC/LP Debtors’ and any party in interest’s rights are
  8 fully reserved to seek a determination that adequate protection payments should be
  9 recharacterized under section 506(b) of the Bankruptcy Code as payment on account of the
 10 secured portion of the applicable Bank’s First Lien Mortgage claims as of the Relief Date,
 11 and this reservation does not waive any rights of the Banks under Section 506(b).
 12            6.       No Cash Collateral or proceeds thereof may be used by any of the LLC/LP
 13 Debtors, their estates, any affiliate of any LLC/LP Debtor, any official or other committees
 14 appointed in the Chapter 11 Cases pursuant to section 328 or 1103 of the Bankruptcy
 15 Code, any trustee or examiner appointed in these Chapter 11 Cases or any chapter 7 trustee
 16 in the event these Chapter 11 cases are converted to Chapter 7, or any other person, or
 17 related entity, to directly or indirectly assert, join, commence, support, investigate, or
 18 prosecute any action for any claim, raised in any form, including, but not limited to, an
 19 adversary proceeding, or other contested matter seeking any affirmative relief against, or
 20 adverse to the interests of, in any capacity, the Holders of a valid First Lien Mortgage, with
 21 respect to any transaction, occurrence, omission, or action, including, without limitation,
 22 (a) any action arising under the Bankruptcy Code; (b) any so-called “lender liability”
 23 claims and causes of action; (c) any action with respect to the validity and extent of the
 24 prepetition obligations of the Holders of a valid First Lien Mortgage, or the validity,
 25 extent, perfection, and priority of their prepetition liens; (d) any action seeking to
 26 invalidate, set aside, avoid, reduce, set off, offset, recharacterize, subordinate (whether
 27 equitable, contractual, or otherwise), recoup against, disallow, impair, raise any defenses,
 28 cross-claims, or counter claims or raise any other challenges under the Bankruptcy Code or
      SMRH:4834-5740-3603.5
                                                    -4-
Case: 20-30604         Doc# 296   Filed: 12/16/20   Entered: 12/16/20 16:47:46    Page 2173ZL-319169
                                                                                           of
                                               37
  1 any other applicable domestic or foreign law or regulation against or with respect to the
  2 liens or prepetition obligations of the Holders of a valid First Lien Mortgage in whole or in
  3 part; (e) appeal or otherwise challenge the Interim Order, this Order, or any of the
  4 transactions contemplated herein or therein; and/or (f) any action that has the effect of
  5 preventing, hindering, or delaying (whether directly or indirectly) the Holders of a valid
  6 First Lien Mortgage in respect of their liens and security interests in the Cash Collateral or
  7 any of their rights, powers, or benefits hereunder. This limitation shall not apply to funds
  8 generated in these estates that are not the Cash Collateral of Holders of a First Lien
  9 Mortgage.
 10            7.       The LLC/LP Debtors shall cooperate in good faith in fulfilling any
 11 reasonable due diligence requests made by the Holders of a First Lien Mortgage including,
 12 but not limited to, requests for appraisals, title reports, tenant vacancy reports and other
 13 loan-related requests.
 14            8.       The grant of adequate protection to the Holders of a First Lien Mortgage
 15 pursuant hereto is without prejudice to the right of the Holders of a First Lien Mortgage to
 16 seek relief from this Order, or different or additional adequate protection as necessary, in
 17 the event that (i) a LLC/LP Debtor or the Holders of a First Lien Mortgage become aware
 18 that the net equity on any of the properties on which the Holders of a First Lien Mortgage
 19 is materially different than as presented in the Motion, (ii) if any material violation of
 20 applicable law, regulation, or code is filed, assessed, or asserted against an LLC/LP Debtor
 21 Property, (iii) the condition of an LLC/LP Debtor Property materially deteriorates, or (iv)
 22 any action is brought against an LLC/LP Debtor involving an LLC/Debtor Property.
 23            9.       Except as expressly provided herein, nothing contained in this Order
 24 (including without limitation, the authorization to use any Cash Collateral) shall impair or
 25 modify any rights, claims, or defenses available in law or equity to the Holders of a First
 26 Lien Mortgage. Nothing in this Order shall constitute an admission that the Holders of a
 27 First Lien Mortgage are not entitled to payment under section 506(b) of the Bankruptcy
 28 Code.
      SMRH:4834-5740-3603.5
                                                     -5-
Case: 20-30604         Doc# 296    Filed: 12/16/20   Entered: 12/16/20 16:47:46    Page 2273ZL-319169
                                                                                            of
                                                37
  1            10.      Except as expressly provided herein, nothing contained in this Order
  2 (including without limitation, the authorization to use any Cash Collateral) shall impair or
  3 modify any rights, claims, or defenses available in law or equity to the Holders of a First
  4 Lien Mortgage or to non-LLC/LP Debtor interest holders in the LLC/LP Properties or the
  5 Second Lien Holders.
  6            11.      The requirements for immediate entry of this Interim Order pursuant to
  7 Bankruptcy Rule 4001(b) have been satisfied.
  8            12.      The notice the LLC/LP Debtors provided of the Interim Hearing and the
  9 emergency relief requested in the Motion is in compliance with the Court’s Order
 10 Shortening Time for Notice and Specially Setting Hearing Date Regarding Debtors’ Early
 11 Case Administration Motions entered on December [_], 2020 and shall be deemed good
 12 and sufficient notice of such Motion under the circumstances and the requirements of
 13 Bankruptcy Rule 6004(a) and the Bankruptcy Local Rules are satisfied by such notice.
 14            13.      A final hearing (the “Final Hearing”) to consider the relief requested in the
 15 Motion shall be held on [_____________] at [_____________] (prevailing Pacific Time)
 16 and any objections or responses to the Motion shall be filed and served so as to be actually
 17 received on or prior to [_____________] at [_____________] (prevailing Pacific Time).
 18            14.      This Interim Order shall serve as notice of the Final Hearing.
 19            15.      The Final Hearing will not be conducted in the presiding judge’s courtroom
 20 but instead will be conducted by telephone or video. All interested parties should consult
 21 the Bankruptcy Court’s website at www.canb.uscourts.gov for information about court
 22 operations during the COVID-19 pandemic. The Bankruptcy Court’s website provides
 23 information regarding how to arrange a telephonic or video appearance. If you have any
 24 questions regarding how to appear at a court hearing, you may contact the Bankruptcy
 25 Court by calling 888-821-7606 or by using the Live Chat feature on the Bankruptcy
 26 Court’s website.
 27            16.      On or before December [__], 2020, the Debtors shall serve, by United States
 28 mail, first-class postage prepaid, a copy of this Interim Order upon: (a) the office of the
      SMRH:4834-5740-3603.5
                                                      -6-
Case: 20-30604         Doc# 296    Filed: 12/16/20    Entered: 12/16/20 16:47:46     Page 2373ZL-319169
                                                                                              of
                                                37
  1 United States Trustee, (b) the creditors on each of the LLC/LP Debtors’ respective list of
  2 twenty largest unsecured creditors, (c) the parties listed on Exhibit C to the Motion; and (d)
  3 any parties that have specially requested notice.
  4            17.      The Court retains jurisdiction over the matters arising from or related to the
  5 interpretation or implementation of this Interim Order.
  6                                ***END OF PROPOSED ORDER***
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      SMRH:4834-5740-3603.5
                                                      -7-
Case: 20-30604         Doc# 296    Filed: 12/16/20    Entered: 12/16/20 16:47:46     Page 2473ZL-319169
                                                                                              of
                                                37
  1                                            EXHIBIT B
  2                                           (See attached).
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      SMRH:4834-5740-3603.5
                                                    -1-
Case: 20-30604         Doc# 296   Filed: 12/16/20   Entered: 12/16/20 16:47:46   Page 2573ZL-319169
                                                                                          of
                                               37
Professional Financial Investors, Inc. (PFI, LLC & LP)                                                                                                                                                                                                                               15 Week Cash Forecast Through 03/26/21
15 Week Cash Consolidated Flow Forecast                                                                                                                    Estimated        Estimated         Forecast          Forecast          Forecast        Forecast          Forecast             Forecast           Forecast           Forecast         Forecast           Forecast           Forecast           Forecast          Forecast           Forecast           Forecast
                                                                                                                                                             Wk-1             Wk-2              Wk-3              Wk-4              Wk-5            Wk-6              Wk-7                Wk-8               Wk-9               Wk-10            Wk-11              Wk-12              Wk-13              Wk-14             Wk-15              Wk-16              Wk-17
                                                                                                                                                            12/04/20         12/11/20          12/18/20          12/25/20          01/01/21        01/08/21          01/15/21            01/22/21           01/29/20           02/05/21         02/12/21           02/19/21           02/26/21            03/5/21          03/12/21           03/19/21           03/26/21
Beginning Cash Balances                                                                                                                                  $    4,287,187    $ 4,883,805       $ 4,461,698       $ 4,402,283       $ 2,334,372     $ 5,806,917       $ 4,351,146       $    3,828,455     $    2,881,299     $    2,646,160   $    6,211,790     $    4,716,519     $    4,702,148     $     3,715,493   $    7,281,122     $    5,785,852     $    5,723,533

Fees & Other Collections to PFI Corporate
 Management Fees (Paid from LPs & LLCs to PFI)                                                                                                           $       141,479                                                         $    141,479                                                                              $      141,479                                                            $      141,479
 Admin Fees (Due to PFI from all properties: payroll allocation, repairs & maintenance)                                                                          125,103                                                              125,103                                                                                     125,103                                                                   125,103
 Total Collections                                                                                                                                       $       266,582   $         -       $         -       $         -       $    266,582    $         -       $         -       $          -       $          -       $      266,582   $          -       $          -       $          -       $      266,582    $          -       $          -       $          -

 PFI Owned Properties
  PFI dba Duffy Place - Duffy Place                                                                                                                      $        64,627                                                         $     64,627                                                                              $       64,627                                                            $       64,627
  PFI dba Gate 5 - Mariners Landing                                                                                                                               36,366                                                               44,172                                                                                      44,172                                                                    44,172
  PFI dba 107 Marin Apartments - 107 Marin                                                                                                                        18,910                                                               24,050                                                                                      24,050                                                                    24,050
  PFI dba 1129 - 1129 3rd Street Apartments                                                                                                                        5,740                                                                5,796                                                                                       5,796                                                                     5,796
  PFI dba 117 Las Gallinas Business - Las Galinas Business Center                                                                                                 16,639                                                               17,460                                                                                      17,460                                                                    17,460
  PFI dba 1315 Rafael Gardens Apartments - San Rafael Gardens                                                                                                     23,774                                                               23,774                                                                                      23,774                                                                    23,774
  PFI dba 1506 Novato Court Apartments - Novato Apartments                                                                                                        11,078                                                               10,771                                                                                      10,771                                                                    10,771
  PFI dba 353 Bel Marin Keys - The Keys Center                                                                                                                    34,065                                                               26,095                                                                                      26,095                                                                    26,095
  PFI dba 355 Redwood Manor Apartments - Redwood Manor                                                                                                            15,759                                                               16,312                                                                                      16,312                                                                    16,312
  PFI dba 390 Woodland Ave. - Woodland Apartments                                                                                                                 12,189                                                               11,428                                                                                      11,428                                                                    11,428
  PFI dba 419 Prospect Dr. - 419 Prospect Drive                                                                                                                   20,454                                                               20,131                                                                                      20,131                                                                    20,131
  PFI dba 461 Ignacio Blvd. - Ignacio Hills Tennis & Gardens                                                                                                      26,775                                                               26,270                                                                                      26,270                                                                    26,270
  PFI dba 501 Ignacio Blvd. - Ignacio Hills Tennis & Gardens                                                                                                      23,729                                                               23,950                                                                                      23,950                                                                    23,950
  PFI dba 515 Brookside Apartments - Brookside                                                                                                                    19,586                                                               19,436                                                                                      19,436                                                                    19,436
  PFI dba 7200 Redwood Blvd. - North Bay Business Center                                                                                                          99,159                                                              107,871                                                                                     107,871                                                                   107,871
  PFI dba 885 Broadway Apartments - 885 Broadway                                                                                                                  29,637                                                               36,991                                                                                      36,991                                                                    36,991
  PFI dba Hammondale Apartments - Hammondale                                                                                                                      12,229                                                               12,221                                                                                      12,221                                                                    12,221
  PFI dba ILane Ignacio Lane - Ignacio Lane                                                                                                                       15,981                                                               12,720                                                                                      12,720                                                                    12,720
  PFI dba Merrydale Apartments - Merrydale View Apartments                                                                                                        13,675                                                               14,410                                                                                      14,410                                                                    14,410
  PFI dba Pacheco Villa 1 - Pacheco Villa                                                                                                                         33,944                                                               36,130                                                                                      36,130                                                                    36,130
  PFI 350 Ignacio Blvd (ATM rental fee income from Bank of America)                                                                                                2,394                                                                2,394                                                                                       2,394                                                                     2,394
  PFI dba Santa House - Santa Land                                                                                                                                   -                                                                    -                                                                                           -                                                                         -
  PFI dba 16914 Sonoma - TIC - 16914 Sonoma Highway                                                                                                               36,074                                                               36,074                                                                                      36,074                                                                    36,074
        Subtotal PFI Rent receipts…...................................................................................................................   $       572,786   $         -       $         -       $         -       $    593,083    $         -       $         -       $          -       $          -       $      593,083   $          -       $          -       $          -       $      593,083    $          -       $          -       $          -

 LP Properties
  LP 01 - Ignacio Hills Apartments I                                                                                                                         $    44,000                                                             $ 44,000                                                                                   $ 44,000                                                                  $ 44,000
  LP 04 - Ignacio Hills Apartments IV                                                                                                                             22,000                                                               22,000                                                                                     22,000                                                                    22,000
  LP 07 - Albion Terrace Apartments VII                                                                                                                           93,500                                                               93,500                                                                                     93,500                                                                    93,500
  LP 09 - Northgate Apartments IX                                                                                                                                155,150                                                              155,150                                                                                    155,150                                                                   155,150
  LP 12 - Ignacio Hills Apartments XII                                                                                                                            47,250                                                               47,250                                                                                     47,250                                                                    47,250
  LP 13 - Lincoln Villa Apartments PISF XIII                                                                                                                     112,282                                                              112,282                                                                                    112,282                                                                   112,282
  LP 14 - Fairway Apartments XIV                                                                                                                                 116,301                                                              116,301                                                                                    116,301                                                                   116,301
  LP 15 - Country Club Apartments XV                                                                                                                              44,000                                                               44,000                                                                                     44,000                                                                    44,000
  LP 17 - Country Club Apartments XVII                                                                                                                            72,500                                                               72,500                                                                                     72,500                                                                    72,500
  LP 18 - Ignacio Gardens XVIII                                                                                                                                  212,350                                                              212,350                                                                                    212,350                                                                   212,350
        Subtotal LP Rent receipts…....................................................................................................................   $       919,333   $         -       $         -       $         -       $    919,333    $         -       $         -       $          -       $          -       $     919,333    $          -       $          -       $          -       $     919,333     $          -       $          -       $          -

 LLC Properties
  LLC 20 - Professional Investors 20, LLC                                                                                                            $          49,471                                                           $      49,471                                                                             $       49,471                                                            $       49,471
  LLC 21 - Ignacio Hills Apartments                                                                                                                             78,109                                                                  78,109                                                                                     78,109                                                                    78,109
  LLC 22 - Sonoma Mission Apartments                                                                                                                            85,487                                                                  85,487                                                                                     85,487                                                                    85,487
  LLC 23 - City Center                                                                                                                                          70,729                                                                  70,729                                                                                     70,729                                                                    70,729
  LLC 24 - Baywood Center                                                                                                                                       49,613                                                                  49,613                                                                                     49,613                                                                    49,613
  LLC 25 - The Creekside Center                                                                                                                                 40,568                                                                  40,568                                                                                     40,568                                                                    40,568
  LLC 26 - Tamal Plaza                                                                                                                                          63,868                                                                  63,868                                                                                     63,868                                                                    63,868
  LLC 27 - Novato Business Center                                                                                                                               23,728                                                                  23,728                                                                                     23,728                                                                    23,728
  LLC 28 - Professional Investors 28, LLC                                                                                                                       34,344                                                                  34,344                                                                                     34,344                                                                    34,344
  LLC 29 - The Broadway                                                                                                                                         19,495                                                                  19,495                                                                                     19,495                                                                    19,495
  LLC 30 - Redwood Business Center                                                                                                                              69,275                                                                  69,275                                                                                     69,275                                                                    69,275
  LLC 31 - San Pedro Business Center                                                                                                                            69,843                                                                  69,843                                                                                     69,843                                                                    69,843
  LLC 32 - Northgate Business Center                                                                                                                            42,836                                                                  42,836                                                                                     42,836                                                                    42,836
  LLC 33 - Ignacio Place                                                                                                                                        80,912                                                                  80,912                                                                                     80,912                                                                    80,912
  LLC 34 - Gateway Business Center                                                                                                                              42,116                                                                  42,116                                                                                     42,116                                                                    42,116
  LLC 35 - Sequoia Business Center                                                                                                                              86,662                                                                  86,662                                                                                     86,662                                                                    86,662
  LLC 36 - Village Green Apartments I                                                                                                                           66,439                                                                  66,439                                                                                     66,439                                                                    66,439
  LLC 37 - Broadway Square                                                                                                                                      54,401                                                                  54,401                                                                                     54,401                                                                    54,401
  LLC 38 - Northgate Professional Center                                                                                                                       150,868                                                                 150,868                                                                                    150,868                                                                   150,868
  LLC 39 - 4th St. Business Ctr                                                                                                                                 28,053                                                                  28,053                                                                                     28,053                                                                    28,053
  LLC 40 - Glen Ellen Madrone                                                                                                                                   62,054                                                                  62,054                                                                                     62,054                                                                    62,054
  LLC 41 - Professional Investors 41, LLC                                                                                                                       36,848                                                                  36,848                                                                                     36,848                                                                    36,848
  LLC 42 - Northgate Heights Business Center                                                                                                                   173,676                                                                 173,676                                                                                    173,676                                                                   173,676
  LLC 43 - The Heights                                                                                                                                          36,189                                                                  36,189                                                                                     36,189                                                                    36,189
  LLC 44 - 100 Sycamore Apartments                                                                                                                              49,201                                                                  49,201                                                                                     49,201                                                                    49,201
  LLC 45 - The American Building                                                                                                                                55,066                                                                  55,066                                                                                     55,066                                                                    55,066
  LLC 46 - 285 Woodland Ave                                                                                                                                     28,366                                                                  28,366                                                                                     28,366                                                                    28,366
  LLC 47 - The Hunt Plaza                                                                                                                                       48,699                                                                  48,699                                                                                     48,699                                                                    48,699
  LLC 48 - Parc Marin                                                                                                                                           77,519                                                                  77,519                                                                                     77,519                                                                    77,519
  LLC 49 - 1732 Lincoln Avenue (See Bldg 49 Adjtd Rent Receipts )                                                                                               12,198                                                                  12,198                                                                                     12,198                                                                    12,198
  LLC 1222 - PFI Glenwood                                                                                                                                       17,000                                                                  17,000                                                                                     17,000                                                                    17,000
       Subtotal LLC Rent receipts….................................................................................................................. $       1,803,631     $         -       $         -       $         -       $   1,786,631   $         -       $         -       $          -       $          -       $    1,786,631   $          -       $          -       $          -       $    1,786,631    $          -       $          -       $          -

Cash generated from operations in current week                                                                                                           $   3,562,332     $             -   $             -   $             -   $   3,565,629   $             -   $             -   $              -   $              -   $    3,565,629   $              -   $              -   $              -   $    3,565,629    $              -   $              -   $              -

Cash balance after collections in current week                                                                                                           $   7,849,519     $   4,883,805     $   4,461,698     $   4,402,283     $   5,900,002   $   5,806,917     $   4,351,146     $    3,828,455     $    2,881,299     $    6,211,790   $    6,211,790     $    4,716,519     $    4,702,148     $    7,281,122    $    7,281,122     $    5,785,852     $    5,723,533




                                                                          Case: 20-30604                                                                         Doc# 296                              Filed: 12/16/20                                             Entered: 12/16/20 16:47:46                                                                                 Page 26 of
                                                                                                                                                                                                                    37
Professional Financial Investors, Inc. (PFI, LLC & LP)                                                                                                                                                                                 15 Week Cash Forecast Through 03/26/21
15 Week Cash Consolidated Flow Forecast                                                             Estimated           Estimated           Forecast            Forecast           Forecast           Forecast          Forecast           Forecast          Forecast          Forecast           Forecast           Forecast           Forecast          Forecast           Forecast           Forecast           Forecast
                                                                                                      Wk-1                Wk-2               Wk-3                Wk-4               Wk-5               Wk-6              Wk-7               Wk-8              Wk-9              Wk-10              Wk-11              Wk-12              Wk-13             Wk-14              Wk-15              Wk-16              Wk-17
                                                                                                     12/04/20            12/11/20           12/18/20            12/25/20           01/01/21           01/08/21          01/15/21           01/22/21          01/29/20          02/05/21           02/12/21           02/19/21           02/26/21           03/5/21           03/12/21           03/19/21           03/26/21

Disbursements – PFI Properties (First Week Includes 50% of Annual Property Tax due 12/10/20 )        Taxes                                  Insurance                                                                   Insurance                                                                                    Insurance                                                                  Insurance
  PFI dba Duffy Place - Duffy Place                                                             $        58,641             14,919                          $        8,951                        $       14,919                       $        8,951                                         $       14,919                        $        8,951                       $       14,919                        $        8,951
  PFI dba Gate 5 - Mariners Landing                                                                      53,226             17,149                                  10,289                                17,149                               10,289                                                 17,149                                10,289                               17,149                                10,289
  PFI dba 107 Marin Apartments - 107 Marin                                                               22,929              3,316                                   1,990                                 3,316                                1,990                                                  3,316                                 1,990                                3,316                                 1,990
  PFI dba 1129 - 1129 3rd Street Apartments                                                              10,063              5,295                                   3,177                                 5,295                                3,177                                                  5,295                                 3,177                                5,295                                 3,177
  PFI dba 117 Las Gallinas Business - Las Galinas Business Center                                        15,960              6,078                                   3,647                                 6,078                                3,647                                                  6,078                                 3,647                                6,078                                 3,647
  PFI dba Rafael Gardens Apartments - San Rafael Gardens                                                 39,687             14,429                                   8,658                                14,429                                8,658                                                 14,429                                 8,658                               14,429                                 8,658
  PFI dba 1506 Novato Court Apartments - Novato Apartments                                               12,155              3,477                                   2,086                                 3,477                                2,086                                                  3,477                                 2,086                                3,477                                 2,086
  PFI dba 353 Bel Marin Keys - The Keys Center                                                           35,596              9,201                                   5,521                                 9,201                                5,521                                                  9,201                                 5,521                                9,201                                 5,521
  PFI dba 355 Redwood Manor Apartments - Redwood Manor                                                   15,957              5,702                                   3,421                                 5,702                                3,421                                                  5,702                                 3,421                                5,702                                 3,421
  PFI dba 390 Woodland Ave. - Woodland Apartments                                                        18,782              4,042                                   2,425                                 4,042                                2,425                                                  4,042                                 2,425                                4,042                                 2,425
  PFI dba 419 Prospect Dr. - 419 Prospect Drive                                                          26,822              7,197                                   4,318                                 7,197                                4,318                                                  7,197                                 4,318                                7,197                                 4,318
  PFI dba 461 Ignacio Blvd. - Ignacio Hills Tennis & Gardens                                             15,796              7,039                                   4,223                                 7,039              8,339             4,223                                                  7,039                                 4,223                                7,039                                 4,223
  PFI dba 501 Ignacio Blvd. - Ignacio Hills Tennis & Gardens                                             19,792              9,282                                   5,569                                 9,282              8,339             5,569                                                  9,282                                 5,569                                9,282                                 5,569
  PFI dba 515 Brookside Apartments - Brookside                                                           19,589              3,354                                   2,012                                 3,354                                2,012                                                  3,354                                 2,012                                3,354                                 2,012
  PFI dba 7200 Redwood Blvd. - North Bay Business Center                                                 54,823             22,239                                  13,344                                22,239                               13,344                                                 22,239                                13,344                               22,239                                13,344
  PFI dba 885 Broadway Apartments - 885 Broadway                                                         24,604             10,864                                   6,519                                10,864                                6,519                                                 10,864                                 6,519                               10,864                                 6,519
  PFI dba Hammondale Apartments - Hammondale                                                             17,100              6,059                                   3,635                                 6,059              2,949             3,635                                                  6,059                                 3,635                                6,059                                 3,635
  PFI dba ILane Ignacio Lane - Ignacio Lane                                                              12,775              8,187                                   4,912                                 8,187                                4,912                                                  8,187                                 4,912                                8,187                                 4,912
  PFI dba Merrydale Apartments - Merrydale View Apartments                                               22,422              5,094                                   3,056                                 5,094              4,865             3,056                                                  5,094                                 3,056                                5,094                                 3,056
  PFI dba Pacheco Villa 1 - Pacheco Villa                                                                35,666             12,309                                   7,385                                12,309              9,738             7,385                                                 12,309                                 7,385                               12,309                                 7,385
  PFI dba Santa House - Santa Land                                                                       20,338              6,148                                   3,689                                 6,148                                3,689                                                  6,148                                 3,689                                6,148                                 3,689
  PFI dba 16914 Sonoma - TIC - 16914 Sonoma Highway                                                      34,585             10,710                                   6,426                                10,710            13,556              6,426                                                 10,710                                 6,426                               10,710                                 6,426
  350 Ignacio Bldg expenses                                                                              41,892              6,283                 536               3,770                                 6,283               536              3,770                                                  6,283                536              3,770                                6,283                536              3,770
  Payroll                                                                                                                  129,419                                 129,419                               139,919                              139,919                                                129,419                               129,419                              129,419                               129,419
  Payroll taxes                                                                                                              9,819                                   9,819                                 9,819                                9,819                                                  9,819                                 9,819                                9,819                                 9,819
  Benefits                                                                                                                   6,000                                   6,000                                 6,000                                6,000                                                  6,000                                 6,000                                6,000                                 6,000
  PFI - Other disbursements
        Total Admin Fees                                                                                                      6,855                                  6,855                                 6,855                                6,855                                                  6,855                                 6,855                                6,855                                 6,855
        Total Mgt Exp                                                                                                         7,953                                  7,953                                 7,953                                7,953                                                  7,953                                 7,953                                7,953                                 7,953
        Total Utility Exp                                                                                                     1,972                                  1,972                                 1,972                                1,972                                                  1,972                                 1,972                                1,972                                 1,972
        Total Repairs & Maintenance                                                                                           1,931                                  1,931                                 1,931                                1,931                                                  1,931                                 1,931                                1,931                                 1,931
        Total Contract Maintenance                                                                                            1,384                                  1,384                                 1,384                                1,384                                                  1,384                                 1,384                                1,384                                 1,384
        Mortgage Expense                                                                                                      8,401                                  8,401                                 8,401                                8,401                                                  8,401                                 8,401                                8,401                                 8,401

       Subtotal PFI Disbursements (Including Property Taxes & Insurance)                        $       629,200     $      372,107      $          536      $      292,758     $          -       $      382,607    $       48,322     $      303,258    $          -      $          -       $      372,107     $          536     $      292,758    $          -       $      372,107     $          536     $      292,758

 Disbursements - LP Properties                                                                       Taxes                                  Insurance                          Utilities Dep                            Insurance
  LP 01 - Ignacio Hills Apartments I                                                            $        20,130                                             $       28,003     $          862     $       17,502    $       10,098     $       10,501                                         $       17,502                        $       10,501                       $       17,502                        $       10,501
  LP 04 - Ignacio Hills Apartments IV                                                                    10,784                                                     10,602                454              6,626             8,341              3,976                                                  6,626                                 3,976                                6,626                                 3,976
  LP 07 - Albion Terrace Apartments VII                                                                  49,668                                                     56,296              2,198             35,185            32,573             21,111                                                 35,185                                21,111                               35,185                                21,111
  LP 09 - Northgate Apartments IX                                                                        70,160                                                     67,831              2,631             42,394            38,214             25,437                                                 42,394                                25,437                               42,394                                25,437
  LP 12 - Ignacio Hills Apartments XII                                                                   25,324                                                     28,967              1,226             18,104            15,018             10,862                                                 18,104                                10,862                               18,104                                10,862
  LP 13 - Lincoln Villa Apartments PISF XIII                                                             76,817                                                     79,087              2,840             49,429            43,537             29,658                                                 49,429                                29,658                               49,429                                29,658
  LP 14 - Fairway Apartments XIV                                                                         59,188                                 40,121              72,563              6,862             45,352                               27,211                                                 45,352                                27,211                               45,352                                27,211
  LP 15 - Country Club Apartments XV                                                                     19,210                                                     20,588              1,777             12,867            15,473              7,720                                                 12,867                                 7,720                               12,867                                 7,720
  LP 17 - Country Club Apartments XVII                                                                   48,333                                                     48,917              2,148             30,573            27,209             18,344                                                 30,573                                18,344                               30,573                                18,344
  LP 18 - Ignacio Gardens XVIII                                                                         105,824                                                    147,555             10,464             87,165            68,934             52,299            79,639                               87,165                                52,299                               87,165                                52,299

      Subtotal LP Disbursements (Including Property Taxes & Insurance)                          $       485,438     $           -       $       40,121      $      560,409     $       31,462     $      345,199    $      259,398     $      207,119    $       79,639    $          -       $      345,199     $           -      $      207,119    $          -       $      345,199     $           -      $      207,119

 Disbursements - LLC Properties                                                                      Taxes                                  Insurance                          Utilities Dep                            Insurance                                                                                    Insurance                                                                  Insurance
  LLC 20 - Professional Investors 20, LLC                                                       $        39,566                                             $       24,474     $        1,398     $       15,296                       $        9,178                                         $       15,296                        $        9,178                       $       15,296                        $        9,178
  LLC 21 - Ignacio Hills Apartments                                                                      58,381                                                     33,447              2,012             20,904                               12,543                                                 20,904                                12,543                               20,904                                12,543
  LLC 22 - Sonoma Mission Apartments                                                                     71,373                                                     48,137              4,412             30,086                               18,051                                                 30,086                                18,051                               30,086                                18,051
  LLC 23 - City Center                                                                                   69,778                                    472              45,022              8,089             28,139                472            16,883                                                 28,139                                16,883                               28,139             18,455             16,883
  LLC 24 - Baywood Center                                                                                56,791                                    707              32,454              4,548             20,284                707            12,170                                                 20,284                707             12,170                               20,284              6,146             12,170
  LLC 25 - The Creekside Center                                                                          49,640                                  1,171              35,268              4,367             22,043              1,171            13,226                                                 22,043              1,171             13,226                               22,043              1,171             13,226
  LLC 26 - Tamal Plaza                                                                                   55,336                                                     37,552              4,908             23,470                               14,082                                                 23,470                                14,082                               23,470                                14,082
  LLC 27 - Novato Business Center                                                                        41,690                                  2,874              29,538              3,969             18,462               2874            11,077                                                 18,462              2,874             11,077                               18,462              2,874             11,077
  LLC 28 - Professional Investors 28, LLC                                                                34,554                                                     17,346                                10,841                                6,505                                                 10,841                                 6,505                               10,841                                 6,505
  LLC 29 - The Broadway                                                                                  23,505                                    924              13,245              1,007              8,278               924              4,967                                                  8,278                924              4,967                                8,278                924              4,967
  LLC 30 - Redwood Business Center                                                                       49,348                                                     36,507              4,017             22,817                               13,690                                                 22,817                                13,690                               22,817                                13,690
  LLC 31 - San Pedro Business Center                                                                     44,328                                                     38,238                                23,899                               14,339                                                 23,899                                14,339                               23,899                                14,339
  LLC 32 - Northgate Business Center                                                                     38,058                                                     28,518              3,476             17,824                               10,694                                                 17,824                                10,694                               17,824                                10,694
  LLC 33 - Ignacio Place                                                                                 87,779                                                     52,095              3,155             32,560            36,457             19,536                                                 32,560                                19,536                               32,560                                19,536
  LLC 34 - Gateway Business Center                                                                       73,384                                                     44,371              3,167             27,732            21,124             16,639                                                 27,732                                16,639                               27,732                                16,639
  LLC 35 - Sequoia Business Center                                                                       47,336                                                     39,692              5,628             24,808                               14,885                                                 24,808                                14,885                               24,808                                14,885
  LLC 36 - Village Green Apartments I                                                                    67,454                                                     43,768              1,846             27,355                               16,413                                                 27,355                                16,413                               27,355                                16,413
  LLC 37 - Broadway Square                                                                               44,999                                                     28,431              1,345             17,769            14,980             10,661                                                 17,769                                10,661                               17,769                                10,661
  LLC 38 - Northgate Professional Center                                                                129,661                                                     80,852                                50,533            44,742             30,320                                                 50,533                                30,320                               50,533                                30,320
  LLC 39 - 4th St. Business Ctr                                                                          51,375                                                     33,351                                20,844                               12,507                                                 20,844                                12,507                               20,844                                12,507
  LLC 40 - Glen Ellen Madrone                                                                            78,711                                                     40,936              2,275             25,585            23,063             15,351                                                 25,585                                15,351                               25,585                                15,351
  LLC 41 - Professional Investors 41, LLC                                                                48,020                                                     18,854              1,044             11,784                                7,070                                                 11,784                                 7,070                               11,784                                 7,070
  LLC 42 - Northgate Heights Business Center                                                            125,697                                                     84,968                                53,105                               31,863                                                 53,105                                31,863                               53,105                                31,863
  LLC 43 - The Heights                                                                                   50,050                                 12,610              27,030                                16,894                               10,136                                                 16,894                                10,136                               16,894                                10,136
  LLC 44 - 100 Sycamore Apartments                                                                       71,464                                                     27,072                                16,920                               10,152             5,500                               16,920                                10,152                               16,920             32,213             10,152
  LLC 45 - The American Building                                                                         69,980                                                     54,877                                34,298                               20,579                                                 34,298                                20,579                               34,298                                20,579
  LLC 46 - 285 Woodland Ave                                                                              53,272                                                     26,245               960              16,403                                9,842                                                 16,403                                 9,842                               16,403                                 9,842
  LLC 47 - The Hunt Plaza                                                                                59,450                                                     41,715                                26,072                               15,643                                                 26,072                                15,643                               26,072                                15,643
  LLC 48 - Parc Marin                                                                                   101,402                                                     61,393                                38,371            18,457             23,022                                                 38,371                                23,022                               38,371                                23,022
  LLC 49 - 1732 Lincoln Avenue                                                                           31,889                                                     25,145                                15,716                                9,429                                                 15,716              8,159              9,429                               15,716                                 9,429
  LLC 1222 - PFI Glenwood                                                                                26,803                                                     14,201                                 8,876                                5,325                                                  8,876                                 5,325                                8,876                                 5,325
  Subtotal LLC Disbursements (Including Property Taxes & Insurance)                             $     1,851,076     $               -   $       18,759      $    1,164,744     $       61,623     $      727,965    $      164,972     $      436,779    $        5,500    $              -   $      727,965     $       13,836     $      436,779    $              -   $      727,965     $       61,784     $      436,779

     Total forecasted residential turnover expense (allocated across all properties)                                $       50,000                          $       50,000                                          $       50,000                       $       50,000                       $       50,000                        $       50,000                       $       50,000                        $       50,000

Total cash disbursements in current week                                                        $     2,965,714     $      422,107      $       59,416      $    2,067,910     $       93,085     $    1,455,770    $      522,692     $      947,156    $      135,139    $              -   $    1,495,270     $       14,371     $      986,656    $              -   $    1,495,270     $       62,319     $      986,656

Net cash generated during period                                                                $       596,618     $      (422,107)    $       (59,416)    $   (2,067,910)    $    3,472,544     $   (1,455,770)   $      (522,692)   $     (947,156)   $     (135,139)   $    3,565,629     $    (1,495,270)   $       (14,371)   $     (986,656)   $    3,565,629     $    (1,495,270)   $       (62,319)   $     (986,656)

Net ending cash at end of week                                                                  $     4,883,805     $     4,461,698     $     4,402,283     $    2,334,372     $    5,806,917     $    4,351,146    $     3,828,455    $    2,881,299    $    2,646,160    $    6,211,790     $    4,716,519     $     4,702,148    $    3,715,493    $    7,281,122     $    5,785,852     $     5,723,533    $    4,736,877


Professional Fees - Disbursements
 Independent Director
 Armanino - CRO/Operations
 Armanino - Forensics
 Armanino - Tax
 Sheppard Mullin (8)
 Ragghianti, Freitas (9)
 Other Debtor Professionals
 Committee of Unsecured Creditors' Counsel
 Ad Hoc DOT Holders Committee's Counsel
 Ad Hoc LLC Members Committee's Counsel
 FTI Forensics
Total Professional Fees - Disbursements                                                         $               -   $               -   $               -   $              -   $              -   $          -      $           -      $          -      $          -      $          -       $           -      $           -      $          -      $          -       $           -      $           -      $          -

Net Cash after Non-Operating Disbursements                                                      $     4,883,805     $     4,461,698     $     4,402,283     $    2,334,372     $    5,806,917     $    4,351,146    $     3,828,455    $    2,881,299    $    2,646,160    $    6,211,790     $    4,716,519     $     4,702,148    $    3,715,493    $    7,281,122     $    5,785,852     $     5,723,533    $    4,736,877

Professional Fees - Accrued
 Independent Director                                                                           $             -     $            -      $            -      $       29,500     $            -     $            -    $            -     $            -    $       29,500    $            -     $            -     $            -     $       29,500    $            -     $            -     $            -     $       29,500
 Armanino - CRO/Operations                                                                               60,000             60,000              50,000              50,000             50,000             50,000            45,000             45,000            45,000            45,000             45,000             45,000             45,000            45,000             45,000             45,000             45,000
 Armanino - Tax                                                                                                                                                      8,000              8,000              8,000             8,000
 Sheppard Mullin                                                                                         65,000             65,000              65,000              65,000             65,000             65,000            65,000             65,000            65,000            65,000             65,000             65,000             65,000            65,000             65,000             65,000             65,000
 Ragghianti, Freitas                                                                                     10,000             10,000              10,000              10,000             10,000             10,000            10,000             10,000            10,000             5,000              5,000              5,000              5,000             5,000              5,000              5,000              5,000
 Other Debtor Professionals                                                                                                                                         20,000                                                                                       20,000                                                                     20,000                                                                     20,000
 Committee of Unsecured Creditors' Counsel                                                               60,000             60,000              60,000              60,000             60,000             46,500            46,500             46,500            46,500            46,500             46,500             46,500             46,500            46,500             46,500             46,500             46,500
 Ad Hoc DOT Holders Committee's Counsel                                                                  40,000             40,000              40,000              40,000             40,000             40,000            40,000             40,000            40,000            40,000             40,000             40,000             40,000            40,000             40,000             40,000             40,000
 Ad Hoc LLC Members Committee's Counsel                                                                  40,000             40,000              40,000              40,000             40,000             40,000            40,000             40,000            40,000            40,000             40,000             40,000             40,000            40,000             40,000             40,000             40,000
 FTI Forensics
Total Professional Fees - Accrued                   Case: 20-30604                              $      Doc# 296
                                                                                                        220,000
                                                                                                        495,000     $
                                                                                                                           560,000
                                                                                                                           835,000      $           Filed: 12/16/20
                                                                                                                                               500,000
                                                                                                                                               765,000      $
                                                                                                                                                                   260,000
                                                                                                                                                                   582,500     $
                                                                                                                                                                                      285,000
                                                                                                                                                                                      558,000     $
                                                                                                                                                                                                         475,000
                                                                                                                                                                                                         734,500    Entered: 12/16/20 16:47:46
                                                                                                                                                                                                                    $
                                                                                                                                                                                                                           445,000
                                                                                                                                                                                                                           699,500     $
                                                                                                                                                                                                                                              425,000
                                                                                                                                                                                                                                              671,500    $
                                                                                                                                                                                                                                                                450,000
                                                                                                                                                                                                                                                                746,000    $
                                                                                                                                                                                                                                                                                  450,000
                                                                                                                                                                                                                                                                                  691,500     $
                                                                                                                                                                                                                                                                                                     400,000
                                                                                                                                                                                                                                                                                                     641,500     $
                                                                                                                                                                                                                                                                                                                        250,000
                                                                                                                                                                                                                                                                                                                        491,500  Page 27 of
                                                                                                                                                                                                                                                                                                                                    $
                                                                                                                                                                                                                                                                                                                                           200,000
                                                                                                                                                                                                                                                                                                                                           491,000    $
                                                                                                                                                                                                                                                                                                                                                             220,000
                                                                                                                                                                                                                                                                                                                                                             461,500     $
                                                                                                                                                                                                                                                                                                                                                                                220,000
                                                                                                                                                                                                                                                                                                                                                                                461,500     $
                                                                                                                                                                                                                                                                                                                                                                                                   220,000
                                                                                                                                                                                                                                                                                                                                                                                                   461,500     $
                                                                                                                                                                                                                                                                                                                                                                                                                      220,000
                                                                                                                                                                                                                                                                                                                                                                                                                      511,000


                                                                                                                                                                 37
  1                                            EXHIBIT C
  2
  3 BANK LENDERS:
  4 Pacific Western Bank
    P.O. Box 131207
  5 Carlsbad, CA 92013-1207
  6 Banner Bank
    P.O. Box 1117
  7 Walla Walla, WA 99362-0265
  8 Chase Commercial Term Lending
    P.O. Box 9176
  9 Coppell, TX 75019-9176
 10 First Foundation Bank
    18101 Von Karman, Suite 750
 11 Irvine, CA 92612
 12 One United Bank
    3683 Crenshaw Blvd
 13 Los Angeles, CA 90016
 14 Tri Counties Bank
    P.O. Box 909
 15 Chico, CA 95927
 16 Poppy Bank
    438 First Street
 17 Santa Rosa, CA 95401
 18 Opus Bank
    19900 Macarthur Blvd., 12th Floor
 19 Irvine, CA 92612
 20 Five Star Bank
    3100 Zinfandel Drive, Suite #100
 21 Rancho Cordova, CA 95670
 22 HomeStreet Bank
    Commercial Real Estate Loan Servicing
 23 601 Union Street, Ste #2000
    Seattle WA 98101-2326
 24
 25
 26
 27
 28
      SMRH:4834-5740-3603.5
                                                    -1-
Case: 20-30604         Doc# 296   Filed: 12/16/20   Entered: 12/16/20 16:47:46   Page 2873ZL-319169
                                                                                          of
                                               37
  1 LP INVESTORS:
  2 Professional Investors Security Fund I, A California Limited Partnership;
  3 Teresa Ratto
    1147 Cambridge Street
  4 Novato, CA 94947
  5 Ardath Steves
    317 Melrose Avenue
  6 Mill Valley, CA 94941
  7 Jim Tanner
    827 Hayden Avenue
  8 Novato, CA 94945
  9
      Professional Investors Security Fund IV, A California Limited Partnership;
 10
    John Burke
 11 11600 Red Dog Road
    Nevada City, CA 95959
 12
    G. Minhoto & J. Rowley
 13 2 Hyannis Cove
    San Rafael, CA 94901
 14
    Judd & Susan Shellito
 15 2001 Dauphine Street
    New Orleans, LA 70116
 16
    Professional Investors Security Fund VII, A California Limited Partnership;
 17
    Altman/Saltzman Trust
 18 390 S. Morningsun Avenue
    Mill Valley, CA 94941
 19
    Gerald Arpino
 20 180 MacDougal Street
    New York, NY 10011
 21
    Sandy Fields Trust
 22 P.O. Box 632
    Point Reyes Station, CA 94956
 23
    Walt Nagle
 24 P.O. Box 1063
    Pleasanton, CA 94588
 25
    James & Tina Selman
 26 2034 Greet Street
    San Francisco, CA 94123
 27
 28
      SMRH:4834-5740-3603.5
                                                    -2-
Case: 20-30604         Doc# 296   Filed: 12/16/20   Entered: 12/16/20 16:47:46   Page 2973ZL-319169
                                                                                          of
                                               37
  1 Joan Willis, 401k
    67 Junipero Serra Avenue
  2 San Rafael, CA 94901
  3 Professional Investors Security Fund IX, A California Limited Partnership;
  4 Jacques Achsen
    124 Pine Street
  5 San Anselmo, CA 94960
  6 Sandy Fields Trust
    PO Box 632
  7 Point Reyes Station, CA 94956
  8 Larry Gettler
    8 Gilbert Street
  9 San Rafael, CA 94901
 10 Rod Juncker
    15850 Orange Blossom Lane
 11 Los Gatos, CA 95032
 12 Michael K. Leary
    29 Timothy Place
 13 San Anselmo, CA 94960
 14 Sunil Maheshwari
    101 Utah Street, #130
 15 San Francisco, CA 94103
 16 Sushil Maheshwari
    101 Utah Street, #130
 17 San Francisco, CA 94103
 18 David Rabb Profit Plan
    15 San Marcos Place
 19 San Rafael, CA 94901
 20 Linda Tanner, TOCA #IRZ-6030-OT
    827 Hayden Avenue
 21 Novato, CA 94945
 22 Professional Investors Security Fund XII, A California Limited Partnership;
 23 Jacques Achsen
    124 Pine Street
 24 San Anselmo, CA 94960
 25 Robert Aston
    123 6th Avenue
 26 San Francisco, CA 94118
 27 Sandy Fields Trust
    PO Box 632
 28 Point Reyes Station, CA 94956
     SMRH:4834-5740-3603.5
                                                   -3-
Case: 20-30604        Doc# 296   Filed: 12/16/20   Entered: 12/16/20 16:47:46   Page 3073ZL-319169
                                                                                         of
                                              37
  1 Arnold Fleming
    25 Grenadier Drive
  2 Mahwah, NJ 07430
  3 Rod Juncker
    15850 Orange Blossom Lane
  4 Los Gatos, CA 95032
  5 Rabinder Maheshwari
    360 Moseley Road, #302
  6 Hillsborough, CA 94010
  7 Sunil Maheshwari
    101 Utah Street, #130
  8 San Francisco, CA 94103
  9 Sushil Maheshwari
    101 Utah Street, #130
 10 San Francisco, CA 94103
 11 Professional Investors Security Fund XIII, A California Limited Partnership;
 12 Robert Aston
    123 6th Avenue
 13 San Francisco, CA 94118
 14 Ira Peter Bagatelos
    105 Shooting Star Isle
 15 Foster City, CA 94404
 16 Barry Ira Fadem
    920 Diablo Drive
 17 Lafayette, CA 94549
 18 Sandy Fields Trust
    PO Box 632
 19 Point Reyes Station, CA 94956
 20 Eric Greidanus
    15887 Avenue, #264
 21 Visalia, CA 93292
 22 Rob & Betty Heschong
    36 Rafael Drive
 23 San Rafael, CA 94901
 24 London Chimney Services
    32 Currey Avenue
 25 Sausalito, CA 94965
 26 Allan Reed
    45 Hillcrest Court
 27 San Anselmo, CA 94960
 28
      SMRH:4834-5740-3603.5
                                                    -4-
Case: 20-30604         Doc# 296   Filed: 12/16/20   Entered: 12/16/20 16:47:46   Page 3173ZL-319169
                                                                                          of
                                               37
  1 James Scagliola Trust
    1030 Western Avenue
  2 Petaluma, CA 94952
  3 Professional Investors Security Fund XIV, A California Limited Partnership;
  4 W. Jumbe Allen, O.M.D.
    11130 Kerrigan Drive
  5 Oakland, CA 94605
  6 Shari & Richard Bashing-Sullivan
    03 Camino Del Diablo
  7 Orinda, CA 94563
  8 Philip Gorny
    2300 Road E.
  9 Redwood Valley, CA 95470
 10 Eric Greidanus
    15887 Avenue, #264
 11 Visalia, CA 93292
 12 Rod Juncker
    15850 Orange Blossom Lane
 13 Los Gatos, CA 95032
 14 Sunil Maheshwari
    101 Utah Street, #130
 15 San Francisco, CA 94103
 16 Sushil Maheshwari
    101 Utah Street, #130
 17 San Francisco, CA 94103
 18 Professional Investors Security Fund XV, A California Limited Partnership;
 19 Jacques Achsen
    124 Pine Street
 20 San Anselmo, CA 94960
 21 Russell Davis, TOCA #SRE-0037-00
    1555 Henry Way
 22 Petaluma, CA 94954
 23 Sandy Fields Trust
    PO Box 632
 24 Point Reyes Station, CA 94956
 25 Sushil Maheshwari
    101 Utah Street, #130
 26 San Francisco, CA 94103
 27 Dale & Anne Stocking
    1080 Bel Marin Keys Blvd.
 28 Novato, CA 94949
     SMRH:4834-5740-3603.5
                                                   -5-
Case: 20-30604        Doc# 296   Filed: 12/16/20   Entered: 12/16/20 16:47:46   Page 3273ZL-319169
                                                                                         of
                                              37
  1
    Linda Tanner, TCOA #IRZ-6030-OT
  2 827 Hayden Avenue
    Novato, CA 94945
  3
    John Trimble
  4 35 Main Burfordville Street
    Burfordville, MO 63739
  5
    John & Kathy Trimble
  6 35 Main Burfordville Street
    Burfordville, MO 63739
  7
    Professional Investors Security Fund XVII, A California Limited Partnership;
  8
    Jacques Achsen
  9 124 Pine Street
    San Anselmo, CA 94960
 10
    Ira Peter Bagatelos
 11 105 Shooting Star Isle
    Foster City, CA 94404
 12
    Barry Ira Fadem
 13 920 Diablo Drive
    Lafayette, CA 94549
 14
    Arnold Fleming
 15 25 Grenadier Drive
    Mahwah, NJ 07430
 16
    Jamie Kate Heller
 17 8304 184 Street SW
    Edmonds, WA 98026
 18
    Steve Horgan
 19 16360 Craig Lane
    Anderson, CA 96007
 20
    Sunil Maheshwari
 21 101 Utah Street, #130
    San Francisco, CA 94103
 22
    Jacques Achsen (listed twice but different amounts)
 23 124 Pine Street
    San Anselmo, CA 94960
 24
    W. Jumbe Allen, O.M.D.
 25 11130 Kerrigan Drive
    Oakland, CA 94605
 26
    Robert Aston
 27 123 6th Avenue
    San Francisco, CA 94118
 28
      SMRH:4834-5740-3603.5
                                                    -6-
Case: 20-30604         Doc# 296   Filed: 12/16/20   Entered: 12/16/20 16:47:46   Page 3373ZL-319169
                                                                                          of
                                               37
  1 Ira Peter Bagatelos
    105 Shooting Star Isle
  2 Foster City, CA 94404
  3 Robert Barbarick
    5091 Solano Avenue
  4 Napa, CA 94558
  5 Shari & Richard Bashing-Sullivan
    03 Camino Del Diablo
  6 Orinda, CA 94563
  7 Barry Ira Fadem
    920 Diablo Drive
  8 Lafayette, CA 94549
  9 Eric Greidanus
    15887 Avenue, #264
 10 Visalia, CA 93292
 11 Darcy Ann Hansen
    One Fernwood Drive
 12 San Anselmo, CA 94960
 13 Rod & Betty Heschong
    36 Rafael Drive
 14 San Rafael, CA 94901
 15 Rabinder Maheshwari
    360 Moseley Road, #302
 16 Hillsborough, CA 94010
 17 Valery Uhl
    11 Sessions Road
 18 Lafayette, CA 94549
 19 David and Nora Willis
    797 The Dallas Avenue
 20 Sunnyvale, CA 94087
 21 Professional Investors Security Fund XVIII, A California Limited Partnership:
 22
    Jacques Achsen
 23 124 Pine Street
    San Anselmo, CA 94960
 24
    W. Jumbe Allen, O.M.D.
 25 11130 Kerrigan Drive
    Oakland, CA 94605
 26
    Robert Aston
 27 123 6th Avenue
    San Francisco, CA 94118
 28
      SMRH:4834-5740-3603.5
                                                    -7-
Case: 20-30604         Doc# 296   Filed: 12/16/20   Entered: 12/16/20 16:47:46   Page 3473ZL-319169
                                                                                          of
                                               37
  1 Ira Peter Bagatelos
    105 Shooting Star Isle
  2 Foster City, CA 94404
  3 Robert Barbarick
    5091 Solano Avenue
  4 Napa, CA 94558
  5 Shari & Richard Bashing-Sullivan
    03 Camino Del Diablo
  6 Orinda, CA 94563
  7 Barry Ira Fadem
    920 Diablo Drive
  8 Lafayette, CA 94549
  9 Eric Greidanus
    15887 Avenue, #264
 10 Visalia, CA 93292
 11 Darcy Ann Hansen
    One Fernwood Drive
 12 San Anselmo, CA 94960
 13 Rod & Betty Heschong
    36 Rafael Drive
 14 San Rafael, CA 94901
 15 Rabinder Maheshwari
    360 Moseley Road, #302
 16 Hillsborough, CA 94010
 17 Valery Uhl
    11 Sessions Road
 18 Lafayette, CA 94549
 19 David and Nora Willis
    797 The Dallas Avenue
 20 Sunnyvale, CA 94087
 21
 22
 23
 24
 25
 26
 27
 28
      SMRH:4834-5740-3603.5
                                                    -8-
Case: 20-30604         Doc# 296   Filed: 12/16/20   Entered: 12/16/20 16:47:46   Page 3573ZL-319169
                                                                                          of
                                               37
  1                                            EXHIBIT D
  2                                           (See attached).
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      SMRH:4834-5740-3603.5
                                                    -1-
Case: 20-30604         Doc# 296   Filed: 12/16/20   Entered: 12/16/20 16:47:46   Page 3673ZL-319169
                                                                                          of
                                               37
Professional Financial Investors, Inc.
                                                                                       (1)
Summary Review of Properties as of June, 2020


                                              SUMMARY                                                                                                                                  PROPERTY DETAILS                                                                                                             VALUATION (2)                                                                                     1st MORTGAGE (3)                                                                                          DEED OF TRUST         (3)



                                                                                             Interest/Eq                                                                                                                                                                                                                                                                                                          Ending Balance as of
 Code       Type        Owner         TYPE        Mort           DOT             TIC             uity         Property                                                                                                          City             zip       # of units    % of total units                   Code          Broker Opinion of Value                      Code                Bank                      06/30/2020                      Comments            Net Equity After First Lien           Code     Detailed Principal 6/20   Net Equity after DOT


    I        RES        PISF/LP         LP                                                                 Ignacio Hills Tennis & Garden Apts.             475 Ignacio Blvd                                                 Novato          94949                          0.00%                  I                $                7,763,688.00             I                  Pacific Western Bank      $                 4,175,000.00                             $             3,588,688.00                I     $         3,139,933.39    $           448,754.61


   IV        RES        PISF/LP         LP                                                                 Ignacio Hills Tennis & Garden Apts.             551 Alameda Del Prado                                            Novato          94949           10             1.09%                  IV               $                3,500,000.00             IV                     Banner Bank           $                 2,312,300.00          Refinanced         $             1,187,700.00               IV     $         1,512,250.00    $           (324,550.00)


   VII       RES        PISF/LP         LP                                                                 Albion Terrace Apts.                            225 Nova Albion Way                                            San Rafael        94903           40             4.36%                  VII              $              16,000,000.00              VII                     Chase Bank           $                 9,500,000.00                             $             6,500,000.00               VII    $         6,050,000.00    $           450,000.00


   IX        RES        PISF/LP         LP                                                                 Northgate Apts.                                 825 Las Gallinas Avenue                                        San Rafael        94903           50             5.45%                  IX               $              19,600,000.00              IX                   First Foundation        $               12,000,000.00                              $             7,600,000.00               IX     $        10,037,678.00    $         (2,437,678.00)


   XII       RES        PISF/LP         LP                                                                 Ignacio Hills Tennis & Garden Apts.             445 Ignacio Blvd                                                 Novato          94949           20             2.18%                  XII              $                8,000,000.00             XII                  OneUnited Bank          $                 4,934,500.00                             $             3,065,500.00               XII    $         3,570,166.00    $           (504,666.00)


   XIII      RES        PISF/LP         LP                                                                 Lincoln Villa                                   1825 Lincoln Avenue                                            San Rafael        94901           65             7.08%                  XIII             $              21,440,000.00              XIII               Pacific Western Bank      $               13,205,000.00                              $             8,235,000.00              XIII    $        10,383,983.55    $         (2,148,983.55)


   XIV       RES        PISF/LP         LP                                                                 Fairway Apts.                                   1000 Ignacio Blvd                                                Novato          94949           54             5.88%                  XIV              $              21,600,000.00              XIV                Pacific Western Bank      $               12,000,000.00                              $             9,600,000.00              XIV     $         8,953,183.62    $           646,816.38


   XV        RES        PISF/LP         LP                                                                 Country Club Apt.                               980 Ignacio Blvd                                                 Novato          94949           18             1.96%                  XV               $                6,930,000.00             XV                      Chase Bank           $                 4,138,639.78                             $             2,791,360.22              XV      $         3,707,001.89    $           (915,641.67)


  XVII       RES        PISF/LP         LP                                                                 Oak Hill Apts.                                  216 Marin Street                                              San Rafael         94901           36             3.92%                  XVII             $              14,000,000.00              XVII                    Chase Bank           $                 7,940,000.00                             $             6,060,000.00              XVII    $         6,230,861.02    $           (170,861.02)


  XVIII      RES        PISF/LP         LP                                                                 Ignacio Gardens
                                                                                                                                                              380 - 450 Alameda Del Prado                                      Novato          94949           96             10.46%                 XVIII            $              40,800,000.00              XVIII                  Tri Counties          $               22,600,000.00                              $            18,200,000.00              XVIII   $        14,844,100.00    $          3,355,900.00


   20        RES        PFI/LLC        LLC                                                                  Ignacio Hills Tennis & Garden Apts.             511 & 531 Alameda Del Prado                                      Novato          94949           20             2.18%                  20               $                8,750,000.00             20                 Pacific Western Bank      $                 3,997,690.80                             $             4,752,309.20               20                               $          4,752,309.20


   21        RES        PFI/LLC        LLC                                                                  Ignacio Hills Tennis & Garden Apts.             401 Ignacio Blvd. & 521 Alameda Del Prado                        Novato          94949           30             3.27%                  21               $              12,875,000.00              21                 Pacific Western Bank      $                 5,923,652.47                             $             6,951,347.53              21                                $          6,951,347.53


   22        RES        PFI/LLC        LLC                                                                  Sonoma Mission Apts.                            120 Orchard Ave                                                 Sonoma           95416           43             4.68%                  22               $              11,125,000.00              22                      Chase Bank           $                 7,000,000.00                             $             4,125,000.00               22                               $          4,125,000.00


   23        COM        PFI/LLC        LLC                                                                  City Center                                     1701 Novato Blvd.                                                Novato          94947           19             4.13%                  23               $              11,000,000.00              23                      Chase Bank           $                 5,375,106.52                             $             5,624,893.48               23                               $          5,624,893.48


   24        COM        PFI/LLC        LLC                                                                  Baywood Center                                  1682 Novato Blvd.                                                Novato          94947           15             3.26%                  24               $                5,750,000.00             24                      Chase Bank           $                 4,426,847.15                             $             1,323,152.85               24                               $          1,323,152.85


   25        COM        PFI/LLC        LLC                                                                  Creekside                                       7 Mt. Lassen Drive                                             San Rafael        94903           68             14.78%                 25               $                5,712,500.00             25                      Chase Bank           $                 4,344,892.91                             $             1,367,607.09               25                               $          1,367,607.09


   26        COM        PFI/LLC        LLC                                                                  100 Tamal Vista                                 100 Tamal Vista                                              Corte Madera        94925           22             4.78%                  26               $                8,475,000.00             26                      Chase Bank           $                 5,000,000.00                             $             3,475,000.00               26                               $          3,475,000.00


   27        COM        PFI/LLC        LLC                                                                  Novato Business Center                          1500.1510.1516 Grant Ave.                                        Novato          94945           54             11.74%                 27               $                7,125,000.00             27                      Chase Bank           $                 2,681,829.96                             $             4,443,170.04               27                               $          4,443,170.04


 29/117      COM        PFI/LLC        LLC                                                                  The Broadway                                    1151 Broadway                                                   Sonoma           95476           11             2.39%                  29               $                3,375,000.00             29                      Poppy Bank           $                 2,055,194.80                             $             1,319,805.20             29/117                             $          1,319,805.20


   30        COM        PFI/LLC        LLC                                                                  The Redwoods                                    1341-1353 Redwood Way                                           Petaluma         94945            9             1.96%                  30               $              10,300,000.00              30                      Poppy Bank           $                 4,858,441.25                             $             5,441,558.75               30                               $          5,441,558.75


   32        COM        PFI/LLC        LLC                                                                  The Northgate Business Center                   555 North Gate Drive                                           San Rafael        94903           15             3.26%                  32               $                6,100,000.00             32                     Tri Counties          $                 3,221,081.14                             $             2,878,918.86               32                               $          2,878,918.86


   33        RES        PFI/LLC        LLC                                                                  Ignacio Place Apartment                         335 Enfrente Rd                                                  Novato          94949           40             4.36%                  33               $              14,850,000.00              33                     Tri Counties          $                 8,456,200.00                             $             6,393,800.00               33                               $          6,393,800.00


   34        COM        PFI/LLC        LLC                                                                  Gateway Business Center                         851 Irwin Street                                               San Rafael        94901           17             3.70%                  34               $                8,975,000.00             34                      Chase Bank           $                 4,900,000.00                             $             4,075,000.00               34                               $          4,075,000.00


   35        COM        PFI/LLC        LLC                                                                  Sequoia Business Center                         1425 North McDowell                                             Petaluma         94954           15             3.26%                  35               $                6,750,000.00             35                      Poppy Bank           $                 4,784,977.28                             $             1,965,022.72               35                               $          1,965,022.72


   36        RES        PFI/LLC        LLC                                                                  Village Green Apts.                             350 Robinson St.                                                Sonoma           95476           41             4.47%                  36               $                9,050,000.00             36                     Tri Counties          $                 5,250,000.00                             $             3,800,000.00               36                               $          3,800,000.00


   37        COM        PFI/LLC        LLC                                                                  Broadway Square                                 10 Maple St & 635-651 Broadway                                  Sonoma           95476           17             3.70%                  37               $                4,550,000.00             37                      Poppy Bank           $                 4,065,000.00                             $               485,000.00               37                               $           485,000.00


   40        RES        PFI/LLC        LLC                                                                  Madrone Apartment Homes                         15411-15499 Marty Drive                                        Glen Ellen        95442           42             4.58%                  40               $                9,250,000.00             40                    PNC real estate        $                 4,550,000.00                             $             4,700,000.00               40                               $          4,700,000.00

                      PFI/LLC/TI
 41/121      RES          C            LLC                                                                 Marin Heights Apartment Homes                   19 Merrydale Rd                                                San Rafael        94903           18             1.96%                  41               $                6,037,500.00             41                      Opus Bank            $                 3,175,000.00                             $             2,862,500.00             41/121                             $          2,862,500.00


   46        RES        PFI/LLC        LLC                                                                  Woodland Apartments                             285 Woodland Ave                                               San Rafael        95401           20             2.18%                  46               $                6,075,000.00             46                       Five Star           $                 3,600,000.00                             $             2,475,000.00               46                               $          2,475,000.00


LLC Entities Not Currently in Bankruptcy                                                                                                                                                                                                                                                                              $          315,758,688.00                                                              $              180,471,354                                  $          135,287,334                         $         68,429,157      $          66,858,176


 28/110      RES        PFI/LLC        LLC                                                                  Ignacio Hills Tennis & Garden Apts.             481 Ignacio Blvd                                                 Novato          94949           16             1.74%                  28               $                5,875,000.00             28                    Fremont Bank           $                 2,538,252.24                             $             3,336,747.76             28/110                             $          3,336,747.76


   31        COM        PFI/LLC        LLC                                                                  San Pedro Business Center                       30 North San Pedro Rd                                          San Rafael        94903           15             3.26%                  31               $                6,612,500.00             31                       Five Star           $                 5,044,000.00                             $             1,568,500.00               31                               $          1,568,500.00


   38        COM        PFI/LLC        LLC                                                                  Northgate Professional Center                   899 Northgate Dr                                               San Rafael        94903           25             5.43%                  38               $              23,625,000.00              38                     Tri Counties          $               11,341,837.63                              $            12,283,162.37               38                               $         12,283,162.37


   39        COM        PFI/LLC        LLC                                                                  4th Street Business Center                      523 4th St & 930 Irwin St.                                     San Rafael        95401           25             5.43%                  39               $                7,100,000.00             39                      Chase Bank           $                 4,100,000.00                             $             3,000,000.00               39                               $          3,000,000.00


   42        COM        PFI/LLC        LLC                                                                  Northgate Heights Business Center               1050 Northgate Dr.                                             San Rafael        95401           42             9.13%                  42               $              20,900,000.00              42                       Five Star           $               11,865,000.00                              $             9,035,000.00               42                               $          9,035,000.00

                      PFI/LLC/TI
   43        RES          C          LLC/TIC                                                               The Height Apartment Homes                      109 Professional Center Parkway                                San Rafael        94903           20             2.18%                  43               $                7,175,000.00             43                   First Foundation        $                 3,850,000.00                             $             3,325,000.00               43                               $          3,325,000.00

                      PFI/LLC/TI
   44        RES          C          LLC/TIC                                                               Sycamore Creek Apartments                       100 Sycamore Ave                                             San Anselmo         94960           24             2.61%                  44               $                9,175,000.00             44                 Pacific Western Bank      $                 4,200,000.00                             $             4,975,000.00               44                               $          4,975,000.00

                      PFI/LLC/TI
   45        COM          C          LLC/TIC                                                               The American Building                           1099 D. Street                                                 San Rafael        95401           16             3.48%                  45               $              10,505,000.00              45                       Five Star           $                 6,600,000.00                             $             3,905,000.00               45                               $          3,905,000.00

                      PFI/LLC/TI
   47        COM          C          LLC/TIC                                                               Hunt Plaza                                      240 Tamal Vista                                              Corte Madera        92925           17             3.70%                  47               $                8,350,000.00             47                       Five Star           $                 5,730,000.00                             $             2,620,000.00               47                               $          2,620,000.00

                      PFI/LLC/TI
   48        RES          C          LLC/TIC                                                               Parc Marin                                      1441 Casa Buena Drive                                        Corte Madera        94952           32             3.49%                  48               $              20,500,000.00              48                 Pacific Western Bank      $               12,300,000.00                              $             8,200,000.00               48                               $          8,200,000.00

                      PFI/LLC/TI
   49        RES          C          LLC/TIC                                                               Lincoln Redwoods                                1732 Lincoln Ave                                               San Rafael        94901           19             2.07%                  49               $                7,137,500.00             49                   HomeStreetBank          $                 4,150,000.00                             $             2,987,500.00               49                               $          2,987,500.00


  120        RES       PFI/LLC         LLC                                                                  Glenwood Apartments                             1222 Irwin St.                                                 San Rafael        94901           10             1.09%                  120              $                3,850,000.00             120                  First Foundation        $                 1,885,000.00                             $             1,965,000.00              120     $           872,000.00    $          1,093,000.00

                                                                                                                                                                                                                                                                                                                      $              130,805,000                                                             $                73,604,090                                                                                $            872,000


Notes:                                                                                                                                                                                                                                                                                                                $              446,563,688                                                             $              254,075,444                                                                                 $         69,301,157
1. This initial draft has been prepared based on information generated from the books and records of Professional Financial Investors, Inc. ("PFI") and Professional Investors Security Fund, Inc. (PISF and collectively the "Company"), unless otherwise noted. This information has not been audited or reviewed or independently verified at this time and certain discrepancies have been identified during this work that require
further investigation. Further, the information was derived at certain points of time and is subject to change. This draft is being continuously updated as new information becomes available or further investigation is undertaken and should be treated as preliminary
2. Property valuations are derived from broker opinions of value that were generated on June 5, 2020 for the LP properties and July 3, 2020 for the LLCs and PFI owned properties, with the expection of the suites in headquarters building at 350 Ignacio Blvd which are condominiums.
3. Based on information prepared by the Company as of June 30, 2020 and subject to further confirmation against the underlying recorded documents. The total amount of Net Equity that would ultimately be available to equity/interest holders in the LPs and LLCs, Tenants in Common and Straight Noteholders, and the distribution to those parties would be dependent on their respective positions.
4. Equity estimates are for initial presentation purposes only, and do not include any adjustments for cash on hand, unsecured creditors or Intercompany loans between PFI, PISF or the LP or LLC entities.

                                                                                                       Case: 20-30604
5. Cash information is derived from the Company's accounting system for accounts at Umpqua as of 6/30/2020 and reserve accounts held by lenders as of 5/31/2020.
                                                                                                                                                                                        Doc# 296                                              Filed: 12/16/20                                                               Entered: 12/16/20 16:47:46                                                                                                         Page 37 of
6. Claims of unsecured creditors, including the Straight Noteholders, PFI (in LPs and LLCs) or PISF (in LLCs or PFI Properties), would likely be pari passu and ahead of claims of equity/interest holders. For PFI owned properties, these claims would likely be aggregated, however for individual LPs or LLCs, those claims would only apply to those specific entities they would not be aggregated for LLC or LP. Further information regarding the InterCompany is detailed in the following section.


                                                                                                                                                                                                                                                           37
7. Information from the Companies records, however certain discrepancies have already been identified, including that the Company did not reconcile these accounts and differences exist in the general ledger for the corresponding accounts. As such, this section should be considered with a high degree of skepticism. Further, the "Unrecoverable" amount is based off the Equity calculation and does not include any adjustments for Cash or other Unsecured claims.
